PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT
                  _____________

                      No. 11-3369
                     _____________

               ROBERT ZIMMERMAN,
                    Appellant

                            v.

       NORFOLK SOUTHERN CORPORATION
                _____________

     On Appeal from the United States District Court
           for the Eastern District of Pennsylvania
              District Court No. 05-10-cv-02267
    District Judge: The Honorable James Knoll Gardner

               Argued September 10, 2012

  Before: SMITH, CHAGARES, and ALDISERT, Circuit
                     Judges

                (Filed: January 23, 2013 )


Joshua M. Autry
Dennis E. Boyle [ARGUED]
Boyle, Autry & Murphy
4660 Trindle Road
Suite 200
Camp Hill, PA 17001

Emily M. Bell
Jeffrey A. Conrad
Clymer, Musser, Brown & Conrad
408 West Chestnut Street
Lancaster, PA 17603
       Counsel for Appellant

Richard K. Hohn [ARGUED]
Robert M. Stroh
Hohn & Scheuerle
1700 Market Street
Suite 3242
Philadelphia, PA 19103
       Counsel for Appellee

                    ________________

                        OPINION
                    ________________


SMITH, Circuit Judge.

       Robert Zimmerman was riding his motorcycle on a
summer evening in 2008. He approached a railroad crossing,
but it was dark and a building obscured the tracks. When he


                              2
was less than seventy-six feet away, he noticed that a train
was approaching. He tried to stop, but his front brake locked
and he flew over the handlebars, colliding headfirst with a
locomotive. The collision left him partially paralyzed. He
sued Norfolk Southern Corporation in federal court, asserting
three state tort claims.1

       Railroads are among the most heavily regulated
American industries. Unfortunately for Zimmerman, many of
these regulations preempt state tort claims. The Federal
Railroad Safety Act (―FRSA‖) contains a provision that
outlines the scope of preemption. 49 U.S.C. § 20106. The
District Court for the Eastern District of Pennsylvania relied
on this provision in granting summary judgment for Norfolk
Southern, concluding that most of Zimmerman’s claims were
preempted. We will reverse in part and affirm in part.

                              I

      Diller Avenue is a two-lane road that runs diagonally
through New Holland, Pennsylvania. In the southern part of
town, Diller Avenue intersects a railroad track owned and


      1
         The proper party to this action appears to be Norfolk
Southern Railway Company, a subsidiary of Norfolk
Southern Corporation, but neither party has moved to amend
the caption. See Zimmerman v. Norfolk S. Corp., No. 10-cv-
02267, 2011 WL 3625039, at *1 n.1 (E.D. Pa. Aug. 17,
2011). We refer throughout to the appellee as Norfolk
Southern.

                              3
operated by Norfolk Southern. Because of the location of a
tavern northwest of the crossing, southbound motorists have a
difficult time seeing eastbound trains. For example, a motorist
who is seventy-six feet away can see only sixty-five feet
down the tracks. The speed limit on Diller Avenue is thirty-
five miles per hour, while the speed limit on the tracks is
subject to some disagreement. Norfolk Southern argues that
the limit is at least twenty-five and maybe forty miles per
hour, but Zimmerman argues that it is ten miles per hour.

        The Diller Avenue crossing has been the scene of a
number of accidents over the years. Five accidents were
reported at the crossing in the 1970s. A decade later, the
Commonwealth of Pennsylvania and the crossing’s former
owner installed two white railroad-crossing signs, called
crossbucks, with the use of federal funds. Since the
installation of these signs, five more accidents have been
reported. At the time of Zimmerman’s accident, there was a
crossbuck fixed on each side of the track; there was also a
yellow warning sign on Diller Avenue, 150 feet north of the
crossing, together with painted warnings on the street.
Zimmerman contends that these warnings had fallen into
disrepair—tree branches covered the signs on the north side
and the street markings had faded.

       On June 12, 2008, Zimmerman celebrated his thirty-
eighth birthday. After a game of church softball and a trip to
his mother’s house, he headed for home on his motorcycle. It
was dark, and Zimmerman was wearing a helmet and riding
within the speed limit. He turned south onto Diller Avenue


                              4
and approached the crossing—a crossing he did not believe
was still active. Meanwhile, an eastbound Norfolk Southern
train consisting of only two engines approached the crossing
travelling twenty-four miles per hour. It sounded its horn.

        Zimmerman apparently failed to notice that the train
was about to enter the crossing until he was less than seventy-
six feet away.2 At that point, he was too close to the track to
stop.3 One of the train operators noticed Zimmerman around
this time but could not stop the train soon enough to avoid the
collision. Zimmerman aggressively applied the brake of his
motorcycle, causing the front wheel to lock. He flipped over
the handlebar and flew headfirst into the gas tank of the lead
engine. The collision left him partially paralyzed.

       Zimmerman sued Norfolk Southern in the Eastern
District of Pennsylvania under Pennsylvania tort law. His
complaint listed four counts: failure to warn; failure to
maintain a safe crossing; failure to ensure that the crossing
devices complied with federal regulations; and punitive
damages. On August 17, 2011, the District Court granted

       2
          Zimmerman has only a vague recollection of the
events, so the experts have attempted to recreate the crash.
One of Zimmerman’s experts concluded that ―[w]hen
Zimmerman was 76 to 97 feet away from the point of
collision, the train was not visible.‖ J.A. 687.
        3
           According to Zimmerman’s expert, a vehicle
travelling thirty-five miles per hour needs at least seventy-six
feet to stop.

                               5
Norfolk Southern’s motion for summary judgment,
concluding that some of Zimmerman’s claims were
preempted and that others did not create a genuine issue of
material fact.

       Zimmerman filed a timely notice of appeal.4 We
exercise plenary review over the District Court’s decision to
grant a motion for summary judgment. Orvosh v. Program of
Grp. Ins. for Salaried Emps. of Volkswagen of Am., 222 F.3d
123, 129 (3d Cir. 2000). We construe the evidence in the light
most favorable to Zimmerman, Matsushita Elec. Indus. v.
Zenith Radio Corp., 475 U.S. 574, 587–88 (1986), and we
affirm ―if the movant shows that there is no genuine dispute
as to any material fact and the movant is entitled to judgment
as a matter of law,‖ Fed. R. Civ. P. 56(a). A ―genuine
dispute‖ exists if a reasonable jury could find for the
nonmoving party. Fakete v. Aetna, Inc., 308 F.3d 335, 337
(3d Cir. 2002).

                              II

       The doctrine of preemption permeates Zimmerman’s
appeal. Norfolk Southern argues that various federal
regulations preempt Zimmerman’s claims under the FRSA
preemption provision. 49 U.S.C. § 20106. We have
interpreted the provision a few times over the years, but
Congress changed it in 2007. We begin our discussion by


      4
         The District Court had jurisdiction under 28 U.S.C.
§ 1332, and we have jurisdiction under 28 U.S.C. § 1291.

                              6
providing a framework for analyzing preemption under the
amended FRSA. We do so because we have yet to interpret
the amendment and because this analysis is relevant to each
of Zimmerman’s claims. We then turn to those claims.

        The Supremacy Clause of the United States
Constitution is the source of preemption. U.S. Const. art. VI,
cl. 2. Under the Supremacy Clause, federal law trumps or
preempts state law whenever the two are in conflict.
Preemption can be express or implied—either way, the effect
is the same: preemption renders the relevant state law invalid.
See Gade v. Nat’l Solid Wastes Mgmt. Ass’n, 505 U.S. 88, 98
(1992); Holk v. Snapple Beverage Corp., 575 F.3d 329, 334
(3d Cir. 2009) (recognizing that implied preemption comes in
two varieties: field preemption and conflict preemption). We
tend to interpret federal statutes in a way that avoids implied
preemption. Holk, 575 F.3d at 334 (citing Bates v. Dow
Agrosciences LLC, 544 U.S. 431, 449 (2005)). The same is
not true of express preemption.

        Here, the FRSA expressly preempts state railroad law.
Subsection (a) outlines the scope of FRSA preemption:
―Laws, regulations, and orders related to railroad safety . . .
shall be nationally uniform to the extent practicable.‖ 49
U.S.C. § 20106(a)(1). Yet the FRSA does not preempt all
state railroad law: ―A State may adopt or continue in force a
law, regulation, or order related to railroad safety or security
until the Secretary of Transportation . . . prescribes a
regulation or issues an order covering the subject matter of
the State requirement.‖ Id. § 20106(a)(2). Moreover, states


                               7
may adopt a ―more stringent law‖ if it is necessary to
eliminate a ―local safety or security hazard.‖ Id.
§ 20106(a)(2)(A). As the Supreme Court has noted, the FRSA
―displays considerable solicitude for state law.‖ CSX Transp.,
Inc. v. Easterwood, 507 U.S. 658, 665 (1993); see also
Norfolk S. Ry. Co. v. Shanklin, 529 U.S. 344, 352–54 (2000).

        Before the 2007 amendment, we held that a federal
regulation preempts state law under subsection (a) if the
regulation ―substantially subsume[s] the subject matter of the
relevant state law.‖ Strozyk v. Norfolk S. Corp., 358 F.3d 268,
271 (3d Cir. 2004) (quoting Easterwood, 507 U.S. at 664)
(quotation marks omitted). The regulation must do more than
simply ―touch upon or relate to [the] subject matter‖ of the
state law. Id. at 273 (quoting Easterwood, 507 U.S. at 664)
(internal quotation marks omitted).

       Congress amended the FRSA preemption provision in
2007 by adding subsection (b), which is a ―[c]larification
regarding State law causes of action‖:

      (1) Nothing in this section shall be construed to
      preempt an action under State law seeking
      damages for personal injury, death, or property
      damage alleging that a party—

          (A) has failed to comply with the Federal
          standard of care established by a regulation
          or order issued by the Secretary of
          Transportation . . . or the Secretary of
          Homeland Security . . . , covering the

                              8
          subject matter as provided in subsection (a)
          of this section;

          (B) has failed to comply with its own plan,
          rule, or standard that it created pursuant to a
          regulation or order issued by either of the
          Secretaries; or

          (C) has failed to comply with a State law,
          regulation, or order that is not incompatible
          with subsection (a)(2).

49 U.S.C. § 20106(b)(1).

       The question before us is how to interpret the FRSA
preemption provision in light of the 2007 amendment.
Zimmerman argues that the amendment restricts the scope of
preemption and thus supersedes all prior cases interpreting
subsection (a), including our decision in Strozyk and the
Supreme Court’s decisions in Shanklin and Easterwood.
Norfolk Southern agrees that the amendment restricts
preemption in some respects but argues that it preserves cases
interpreting the phrase ―covering the subject matter of the
State requirement.‖ Id. § 20106(a)(2). We agree with Norfolk
Southern’s interpretation.

       Statutory interpretation requires that we begin with a
careful reading of the text. See Bruesewitz v. Wyeth Inc., 561
F.3d 233, 244 (3d Cir. 2009) (noting that this Court
―decline[s] to employ legislative history if a statute is clear on
its face‖); Hay Grp., Inc. v. E.B.S. Acquisition Corp., 360


                                9
F.3d 404, 406 (3d Cir. 2004). The scope of the amendment is
clear from the text: it clarifies that claimants can avoid
preemption by alleging a violation of either a ―Federal
standard of care‖ or the railroad’s ―own plan, rule, or standard
that it created pursuant to a regulation or order.‖ 49 U.S.C.
§ 20106(b)(1)(A)–(B). The amendment otherwise preserves
the analysis for deciding whether a regulation preempts state
law.

        For starters, the amendment did not change the
language of subsection (a). Federal regulations still preempt
state law if they ―cover[] the subject matter.‖ Id.
§ 20106(a)(2). The continued use of this language indicates
that the analysis remains the same. In fact, the amendment
explicitly preserves the right to seek damages for violating
state law, as long as the law is compatible with subsection
(a)(2). See id. § 20106(b)(1)(C). Moreover, the title of the
new subsection (b) is ―Clarification regarding State law
causes of action.‖ The word ―clarification‖ suggests that the
amendment attempted to resolve an ambiguity rather than
change substantive law. See Henning v. Union Pac. R.R. Co.,
530 F.3d 1206, 1216 (10th Cir. 2008) (―[T]he [title] . . .
indicates Congress sought to resolve an ambiguity rather than
effect a substantive change.‖). The amendment thus preserves
cases such as Strozyk and Shanklin that analyzed whether a
regulation covers state law. The amendment is significant for
a different reason: it clarifies that even when a regulation
covers the subject matter of a claim, the claim can avoid
preemption if the railroad violated a federal standard of care



                              10
or its internal rule. See 49 U.S.C. § 20106(b)(1)(A)–(B).5


       5
          Although the amendment’s plain text resolves the
question before us, its history is entirely consistent with our
analysis. In 2002, a train carrying anhydrous ammonia
derailed in Minot, North Dakota. Toxins filled the air, forcing
many local residents to evacuate. The toxins killed one person
and injured at least a hundred others. Two federal district
courts considered tort claims arising from the derailment.
Lundeen v. Canadian Pac. Ry. Co., 507 F. Supp. 2d 1006,
1009 (D. Minn. 2007); Mehl v. Canadian Pac. Ry., Ltd., 417
F. Supp. 2d 1104, 1106 (D.N.D. 2006). In both cases, the
courts interpreted the FRSA and concluded that the plaintiffs’
tort claims were preempted, even though the plaintiffs alleged
that the railroad violated federal regulations and its own
internal rules. See Mehl, 417 F. Supp. 2d at 1116–17 (holding
that the plaintiffs’ claims were preempted despite allegations
that the railroad violated federal regulations); Lundeen, 507 F.
Supp. 2d at 1011–12 (holding that the plaintiffs’ claims were
preempted despite allegations that the railroad violated its
internal rules).
        Congress renounced these interpretations by passing
the 2007 amendment. A conference report stated that the goal
was ―to rectify the Federal court decisions related to the
Minot, North Dakota accident that are in conflict with
precedent.‖ H.R. Rep. No. 110-259, at 351 (2007), reprinted
in 2007 U.S.C.C.A.N. 119, 119. The report also states that the
―restructuring is not intended to indicate any substantive
change in the meaning of the provision.‖ Id.

                              11
        We therefore conclude that the preemption analysis
under the amended FRSA requires a two-step process. We
first ask whether the defendant allegedly violated either a
federal standard of care or an internal rule that was created
pursuant to a federal regulation. If so, the plaintiff’s claim
avoids preemption. See 49 U.S.C. § 20106(b)(1)(A)–(B).
Otherwise, we move to the second step and ask whether any
federal regulation covers the plaintiff’s claim. See id.
§ 20106(a)(2). A regulation covers—and thus preempts—the
plaintiff’s claim if it ―substantially subsume[s] the subject
matter‖ of that claim. Easterwood, 507 U.S. at 664 (noting
that the regulation must do more than ―touch upon or relate to
[the] subject matter‖). In this step, we rely on precedent—
including cases that predate the 2007 amendment. This two-
step approach is consistent with the text of the amended
FRSA and its history, and is similar to approaches in the
Eighth and Tenth Circuits. Grade v. BNSF Ry. Co., 676 F.3d
680, 686 (8th Cir. 2012); Henning, 530 F.3d at 1216.

                               III

       We address each of Zimmerman’s claims in turn.

                                A

       Zimmerman’s first claim is that Norfolk Southern
negligently failed to warn him of the approaching train. In
Zimmerman’s complaint, this claim has at least three parts:
(1) the train failed to obey the speed limit; (2) the train failed
to use its light and horn; and (3) Norfolk Southern failed to
provide motorists with an adequate view of the track. But

                               12
Zimmerman conceded during oral argument that he lacks
evidence that the train failed to use its light and horn, and the
duty to provide adequate sight distance is a separate duty, as
discussed in Part III.B. Zimmerman’s first claim thus boils
down to a single claim: excessive speed.

              1. Zimmerman’s excessive-speed claim is not
                 preempted because 49 C.F.R. § 213.9 creates
                 a federal standard of care.

       Railroads have a duty under Pennsylvania law to warn
motorists of approaching trains. Wilson v. Pa. R.R. Co., 219
A.2d 666, 668–69 (Pa. 1966). This duty requires railroads to
avoid excessive speeds, since motorists are less likely to see
speeding trains, and sight is an important warning method.
See id. (explaining the relationship between a train’s speed
and its warning and noting that speeding trains have less time
to stop); see also Conner v. Pa. R.R. Co., 263 F.2d 944, 945–
46 (3d Cir. 1959).

        Norfolk Southern allegedly violated this duty by
operating its train at more than double the speed limit. A
federal regulation establishes the speed limit for each class of
tracks: ten miles per hour for freight trains on Class 1 tracks,
twenty-five miles per hour on Class 2 tracks, forty miles per
hour on Class 3 tracks, and so on. 49 C.F.R. § 213.9. Both
sides agree that the train was travelling no more than twenty-
five miles per hour when it entered the crossing. Zimmerman
alleges that the track at the crossing was Class 1, which
would mean the train was travelling in excess of the speed
limit. Norfolk Southern responds that the track was Class 2 or

                               13
3, which would mean the train was travelling within the limit.

        The initial question is whether 49 C.F.R. § 213.9
preempts Zimmerman’s excessive-speed claim. We note at
the outset that no other federal court of appeals has
considered whether such claims are preempted under the
amended FRSA provision. Before the 2007 amendment, the
Supreme Court held that speeding claims are preempted when
a train is travelling below the federally mandated speed limit.
Easterwood, 507 U.S. at 673–75 (concluding that the
plaintiff’s claim was preempted when the train was travelling,
at most, fifty miles per hour on tracks with a limit of sixty
miles per hour); see also Waymire v. Norfolk & W. Ry. Co.,
218 F.3d 773, 776 (7th Cir. 2000) (relying on Easterwood to
conclude that an excessive-speed claim was preempted under
the FRSA when the train was travelling below the speed
limit). But Easterwood is inapposite here because
Zimmerman alleges that the train he collided with was
travelling above the speed limit.

       Zimmerman’s        excessive-speed      claim    avoids
preemption if § 213.9 creates a federal standard of care. A
regulation creates a standard of care for FRSA preemption
purposes if it establishes the degree of care that the
defendant—in most cases, the railroad—must exercise. See
Black’s Law Dictionary 1441 (8th ed. 2004) (defining
―standard of care‖ as ―the degree of care that a reasonable
person should exercise‖); see also Henning, 530 F.3d at 1216
(concluding there is no federal standard of care if the
regulation takes the ―final authority to decide‖ what action is


                              14
needed ―out of the railroad’s [hands]‖ (internal quotations
marks and citations omitted)); Grade, 676 F.3d at 686 (same).

        The Minot derailment cases provide a good example of
regulations that create a federal standard of care. Indeed, at
least some members of Congress had these cases in mind
when amending the FRSA. See H.R. Rep. No. 110-259, at
351 (2007), reprinted in 2007 U.S.C.C.A.N. 119, 119 (noting
that the goal of the FRSA amendment was ―to rectify the
Federal court decisions related to the Minot, North Dakota
accident that are in conflict with precedent‖). The plaintiffs in
Mehl v. Canadian Pacific Railway alleged that the railroad
had violated a number of regulations, including 49 C.F.R.
§§ 215.11 and 215.13, which require railroads to inspect
tracks and freight cars. See 417 F. Supp. 2d 1104, 1115 & n.5
(D.N.D. 2006). In prescribing how these inspections should
be carried out, the regulations create a federal standard of care
because they establish the degree of care that railroads must
exercise. By contrast, a regulation does not establish a federal
standard of care if the state is responsible for compliance. See
Grade, 676 F.3d at 686 (concluding that various regulations
did not create a federal standard of care because they ―place
the responsibility for implementing adequate warning devices
on the State, thereby preempting any cause of action alleging
a railroad failed to properly install an adequate warning
device‖). After all, if the state is responsible, railroads cannot,
―as a matter of law, fail to comply‖ with the regulation. Id.
(citation and internal quotation marks omitted).

       We conclude that the speed limits in § 213.9 create a


                                15
federal standard of care. Section 213.9 establishes the degree
of care that railroads must exercise on each class of tracks:
trains should not exceed ten miles per hour on Class 1 tracks,
twenty-five miles per hour on Class 2 tracks, and so on. Like
the regulations in Mehl and unlike the regulations in Grade,
railroads are ultimately responsible for compliance—they
must ensure that their trains are travelling within the limit. As
a result, Zimmerman’s speeding claim is not preempted.
Because his claim avoids preemption in the first step of the
FRSA preemption analysis, we need not consider the second
step.

              2. The District Court improperly excluded eight
                 crossing reports.

        Zimmerman’s excessive-speed claim has cleared the
preemption hurdle, but it must also clear an evidentiary
hurdle. Zimmerman acknowledges that the train was
travelling within the speed limit for Class 2 and Class 3
tracks. He alleges, however, that the track was Class 1. There
is some evidence to support this allegation.

       The record contains two types of documents that help
Zimmerman: crossing reports from the Department of
Transportation’s National Crossing Inventory and accident
reports from a similar database. The crossing reports state that
the speed limit is ten or fifteen miles per hour, and at least
some of the accident reports suggest that the track is Class 1.
The District Court nevertheless excluded these documents
based on two evidentiary privileges: 23 U.S.C. § 409 and 49
U.S.C. § 20903. Zimmerman argues that the District Court

                               16
misconstrued these privileges. We consider the crossing
reports here and the accident reports in the next section.

        The National Crossing Inventory is a database of
highway-railroad crossings in the United States. The
inventory contains reports on each crossing, which include
information such as the number of trains that pass through
daily, the typical train speed, and the maximum speed.
Zimmerman accessed the database and obtained nine reports
on the Diller Avenue crossing—the oldest from 1970 and the
most recent from 2010. The nine reports were submitted to
the national inventory by different entities: four by the
Commonwealth of Pennsylvania, two by Norfolk Southern,
and two by Conrail, the prior owner of the crossing. It is
unclear who submitted the initial report. The reports state that
the typical train speed over the crossing is five to ten miles
per hour and that the ―Maximum Time Table Speed‖ is ten or
fifteen miles per hour.6

        According to these crossing reports, Norfolk
Southern’s train was travelling too fast at the time of the
collision. Nevertheless, the District Court excluded them
based on the privilege created by 23 U.S.C. § 409:

       Notwithstanding any other provision of law,


       6
         Eight crossing reports state that the ―Maximum Time
Table Speed‖ is ―10‖—presumably meaning miles per hour.
J.A. 995–1012. The ninth report states that the maximum
speed is ―15.‖ Id. at 1008–09.

                              17
       reports, surveys, schedules, lists, or data
       compiled or collected for the purpose of
       identifying, evaluating, or planning the safety
       enhancement of potential accident sites,
       hazardous roadway conditions, or railway-
       highway crossings, pursuant to sections 130,
       144, and 148 of this title or for the purpose of
       developing any highway safety construction
       improvement      project    which     may     be
       implemented utilizing Federal-aid highway
       funds shall not be subject to discovery or
       admitted into evidence in a Federal or State
       court proceeding or considered for other
       purposes in any action for damages arising from
       any occurrence at a location mentioned or
       addressed in such reports, surveys, schedules,
       lists, or data.

       Though pleonastically expressed, this statutory
privilege clearly has two parts. The first part excludes reports,
data, and the like if they were compiled or collected to
identify, evaluate, or plan ―the safety enhancement of
potential accident sites, hazardous roadway conditions, or
railway-highway crossings, pursuant to sections 130, 144, and
148 of [Title 23].‖ The second part excludes such documents
if they were compiled or collected to develop ―any highway
safety construction improvement project which may be
implemented utilizing Federal-aid highway funds.‖ The
District Court concluded that the crossing reports were
privileged under the first part of § 409.


                               18
       Like all evidentiary privileges, we interpret this
privilege narrowly. Pierce Cnty. v. Guillen, 537 U.S. 129, 144
(2003) (concluding that courts should interpret § 409
narrowly because it ―impede[s] the search for the truth‖).
Moreover, the party invoking an evidentiary privilege has the
burden of proof. See In re Grand Jury Investigation, 918 F.2d
374, 385 n.15 (3d Cir. 1990) (―[A] party who asserts a
privilege has the burden of proving its existence and
applicability.‖).

        We begin with the first part of the § 409 privilege.
Both sides agree that the reports from the National Crossing
Inventory were collected to evaluate railway-highway
crossings. They disagree, however, that the reports were
collected ―pursuant to sections 130, 144, and 148 of [Title
23].‖ Zimmerman asserts that collection of the reports was
not pursuant to any section, while Norfolk Southern asserts
that they were collected pursuant to § 130.

       Congress passed the Federal-Aid Highway Act in
1973. Pub. L. No. 93-87, 87 Stat. 250 (1973). The Act created
the Federal Railroad Administration and imposed various
safety-related obligations on states that accept federal funds.
Some of these obligations are now codified in 23 U.S.C.
§ 130. In particular, subsection (d) requires states to maintain
an inventory of railroad crossings within their borders:

       Each State shall conduct and systematically
       maintain a survey of all highways to identify
       those railroad crossings which may require
       separation, relocation, or protective devices, and

                              19
      establish and implement a schedule of projects
      for this purpose. At a minimum, such a
      schedule shall provide signs for all railway-
      highway crossings.

23 U.S.C. § 130(d). When it was first passed, the Act did not
require any federal agency to maintain a national crossing
inventory.

        Despite the absence of a statutory requirement, various
federal agencies, state highway departments, and private
railroad associations ―formed a voluntary cooperative effort‖
to create the National Crossing Inventory. Federal Railroad
Administration, U.S. DOT National Highway-Rail Crossing
Inventory: Policy, Procedures and Instructions for States and
Railroads                        3                      (2007),
http://www.fra.dot.gov/downloads/safety/RXIPolicyInstructio
ns0807.pdf [―2007 Manual‖]. Railroads and the Department
of Transportation agreed to share the costs, and the Federal
Railroad Administration became responsible for maintaining
the national inventory. See Federal Railroad Administration,
Highway-Rail Crossing Inventory Instructions and
Procedures        Manual       1-3      to     1-4      (1996),
http://www.fra.dot.gov/rrs/pages/fp_1499.shtml          [―1996
Manual‖].

       Over the next few decades, states and railroads
voluntarily submitted information to the inventory. The
submission process changed over time—states and railroads
sometimes submitted information independently, and
railroads sometimes submitted information to states, which

                              20
then passed it along to the national inventory. Compare id. at
4-1 (―[T]he State transportation agency should be the party
who forwards all data item changes for any and all crossings
to the [Federal Railroad Administration].‖ (emphasis
omitted)), with 2007 Manual at 44–45 (indicating that
railroads should send some information directly to the Federal
Railroad Administration). Many states willingly submitted
information to the national inventory because they were able
to meet their duty to create a statewide inventory under
§ 130(d) by participating in the national inventory. See 1996
Manual at 1-1.

        The cooperative effort notwithstanding, gaps remained
in the National Crossing Inventory thirty years later. See
Letter from Norman Y. Mineta, U.S. Sec’y of Transp., to J.
Dennis Hastert, Speaker of the U.S. House of Representatives
(July 11, 2003), http://testimony.ost.dot.gov/final/rail04.pdf.
The Department of Transportation urged Congress to pass
legislation that would force states and railroads to fill the
gaps. Id. Congress eventually responded by passing the Rail
Safety Improvement Act of 2008, Pub. L. No. 110-432, 122
Stat. 4848. This Act requires states and railroads to
independently submit information to the Secretary of
Transportation on a regular basis. Significantly, the Act
codified the submission requirements in separate places: the
state-reporting requirement in 23 U.S.C. § 130(l) and the
railroad-reporting requirement in 49 U.S.C. § 20160.

       As noted above, the record in this case contains two
reports submitted to the National Crossing Inventory after the


                              21
passage of the Rail Safety Improvement Act in 2008. Both
were submitted in 2010, one by the Commonwealth of
Pennsylvania, the other by Norfolk Southern. J.A. 995–98.
The question, again, is whether they were collected or
compiled pursuant to § 130.

        We conclude that after the 2008 Act, state-submitted
reports are collected pursuant to § 130, but railroad-submitted
reports are not. As a result, only state reports are privileged
under the first part of § 409. Our conclusion is textually
based: states must submit crossing reports to the national
inventory under 23 U.S.C. § 130(l) (which § 409 references),
while railroads must submit under 49 U.S.C. § 20160 (which
§ 409 does not reference). State reports are thus collected
―pursuant to section[] 130,‖ and railroad reports are not.
Congress could have placed the railroad-reporting
requirement in § 130 alongside the state requirement—in that
case, railroad reports would be similarly privileged. But
Congress instead chose to place the requirement in a different
title of the United States Code. We regard that drafting choice
as meaningful. Congress may well have had a stronger
interest in protecting states, rather than railroads, from
litigation. See Guillen, 537 U.S. at 147 (indicating that the
primary goal of § 409 is to protect ―state and local
governments‖). Whatever the reason, the text is plain.
Accordingly, the 2010 Pennsylvania report is privileged
under the first part of § 409 and the 2010 Norfolk Southern
report is not.

      The record also contains seven reports submitted prior


                              22
to the passage of the Rail Safety Improvement Act of 2008—
some submitted by the Commonwealth of Pennsylvania,
others by various railroads including Norfolk Southern. At
first blush, the analysis is straightforward. Neither 23 U.S.C.
§ 130(l) nor 49 U.S.C. § 20160 existed before 2008. States
and railroads voluntarily participated in the National Crossing
Inventory, so they did not submit reports pursuant to § 130 or
any other statute. Even so, a few factors complicate the
analysis.

        The first complication is that § 130(d) has long
required states to maintain statewide inventories of railroad
crossings. State inventories are thus ―compiled . . . pursuant
to section[] 130‖ and so are privileged under § 409. To be
sure, the pre-2008 reports in this case are from the national
inventory. But states presumably rely on their own
inventories when submitting reports to the national inventory.
It is therefore possible that the pre-2008 Pennsylvania reports
from the national inventory either were originally collected
pursuant to § 130 or rely on data originally collected pursuant
to § 130.7


       7
          Another complication is that some states meet their
duty to create a state inventory by participating in the national
inventory. See 1996 Manual at 1-1. This means that for some
states, the privileged state inventories are their submissions to
the national inventory. In that case, the reports from the
national inventory might be privileged. We need not take on
this issue because Pennsylvania has its own crossing

                               23
        The second complication is that before the 2008 Act,
railroads often submitted crossing reports directly to the
states. The states used the railroad reports to create their
inventories and then passed them along to the national
inventory. See 1996 Manual at 4-1. Such railroad reports
were thus ―collected‖ by the states ―pursuant to section[]
130.‖ Again, the pre-2008 railroad reports in this case are
from the national inventory, but it is possible that the
Commonwealth originally collected these reports to create its
own inventory pursuant to § 130(d).

        These complications raise the following question: Do
reports originally collected pursuant to § 130(d)—and
therefore privileged under § 409—lose the privilege when
voluntarily submitted by a state to the federal government?
Zimmerman contends that the answer is found in Guillen.
There, the county sheriff prepared an accident report after a
deadly car crash. 537 U.S. at 136–40. The county public
works department later acquired the report and used it to
apply for funding under 23 U.S.C. § 152, which was one of
the statutes listed in § 409 at the time. The Court concluded
that the report was privileged in the hands of the public works
department because the department collected it pursuant to
§ 152. Id. at 144–46. The Court nevertheless concluded that
the same report was not privileged in the hands of the sheriff
because he did not collect it pursuant to any statute listed in


inventory. See Pennsylvania Department of Transportation,
Grade Crossing Electronic Document Management System
(2012), https://www.dot14.state.pa.us/gcedmsweb/home.jsp.

                              24
§ 409. Id.

       Guillen indicates that the question is whether the
immediate source of the documents—here, the Federal
Railroad Administration—―collected‖ them ―pursuant to
sections 130, 144, and 148 of [Title 23].‖ 23 U.S.C. § 409.
But there is one important difference between the case before
us and Guillen. The pre-2008 reports in our case might have
been originally collected pursuant to § 130(d), whereas the
report in Guillen was not originally collected pursuant to any
statute listed in § 409. See 537 U.S. at 144–46. The Eighth
Circuit has suggested that this difference is meaningful. See
Robertson v. Union Pac. R.R. Co., 954 F.2d 1433, 1435 (8th
Cir. 1992) (excluding a newspaper article that relied on
privileged data to prevent ―circumvent[ing] the purpose of the
statute‖).

       We need not decide this difficult question. Norfolk
Southern bears the burden of proving that the privilege
applies. See In re Grand Jury Investigation, 918 F.2d at 385
n.15. And it has failed to show that the seven national reports
from before 2008 were ever ―collected . . . pursuant to
section[] 130.‖ As we have pointed out, it is certainly possible
that the reports either were originally collected pursuant to
§ 130(d) or relied on data collected pursuant to § 130(d). But
Norfolk Southern has offered no evidence that they were, and
we construe the available evidence in the light most favorable
to Zimmerman. As a result, we conclude that the District
Court improperly excluded the seven pre-2008 crossing
reports at the summary-judgment stage.


                              25
        Although eight crossing reports are not covered by the
first part of the privilege, they will still be inadmissible if they
fall within the second part—that is, if they were ―compiled or
collected . . . for the purpose of developing any highway
safety construction improvement project which may be
implemented utilizing Federal-aid highway funds.‖ 23 U.S.C.
§ 409. We turn to this second part.

        There are two plausible interpretations of the relevant
language in § 409. The broad interpretation is that a report
was ―collected . . . for the purpose of developing any highway
safety construction improvement project‖ if the agency
collected the report with the understanding that someone
might use it to improve highway safety in a later construction
project.8 The narrow interpretation is that a report was
collected for the statutory purpose if the agency collected it
with the intent to use it for a particular construction project.
In short, the broad interpretation would privilege any
document that was collected to improve highway safety—
such as reports in a database—while the narrow interpretation
would privilege only those documents that were collected for
a particular project.

      We follow the Supreme Court’s example and adopt the
narrow interpretation. See Guillen, 537 U.S. at 144–45

       8
         Despite the surfeit of modifiers, we interpret the
phrase ―highway safety construction improvement project‖ to
mean simply a construction project that improves highway
safety.

                                26
(noting two plausible interpretations of a separate clause in
§ 409 and adopting the ―narrower view‖). First, ―statutes
establishing evidentiary privileges must be construed
narrowly because privileges impede the search for the truth.‖
Id.; see also In re Grand Jury Investigation, 918 F.2d at 386
(recognizing ―the general constructional rule that evidentiary
privileges should be narrowly construed‖).

        Furthermore, the narrow interpretation is more faithful
to the text. The broad interpretation renders much of § 409
redundant: if the second part privileges any document that
might be used to improve highway safety in a later
construction project, there would be no need for the first part
to privilege documents ―compiled or collected for the purpose
of identifying, evaluating, or planning the safety enhancement
of potential accident sites, hazardous roadway conditions, or
railway-highway crossings.‖ After all, these specific purposes
all deal with information that might be used to improve safety
in a later project. So every document that is privileged under
the first part would also be privileged under the second part.
We eschew the broad interpretation to avoid redundancy. See
Gustafson v. Alloyd Co., 513 U.S. 561, 574 (1995) (―[T]he
Court will avoid a reading which renders some words
altogether redundant.‖); Ki Se Lee v. Ashcroft, 368 F.3d 218,
223 (3d Cir. 2004) (recognizing ―the goal of avoiding
surplusage in construing a statute‖).

        And the privilege uses different verbs in the first and
second parts—―identifying, evaluating, or planning‖ in the
first and ―developing‖ in the second. The first part seems to


                              27
privilege documents that deal with both potential and actual
projects, while the second part appears to privilege only those
documents that deal with actual projects. Or to put it another
way, the second part privileges documents prepared when the
agency already has a construction project in mind—and not
simply documents that might be used to plan later projects.

       We conclude that the second part of § 409 excludes
only those documents that were collected for a particular
highway-safety construction project. Here, there is no
indication that the Diller Avenue reports were collected for a
particular project—instead, they were collected to establish a
national database that might be used in future projects. The
second part of § 409 does not apply.

       In sum, Zimmerman has nine crossing reports that
suggest the Norfolk Southern train was going too fast when it
entered the Diller Avenue crossing. The District Court
excluded all nine reports under § 409. It should, however,
have excluded only the 2010 Pennsylvania report. We now
consider Zimmerman’s other evidence of excessive speed.

              3. The District Court improperly excluded nine
                 accident reports.

       Zimmerman        obtained    ten    Department       of
Transportation accident reports. The reports cover accidents
that occurred at the Diller Avenue crossing over the past few
decades, from a minor collision in 1975 to Zimmerman’s
crash in 2008. The reports describe the conditions of the
accident—weather, number of injuries, time of day, and so

                              28
on. And they list the classification of the track at the crossing:
four reports state that the track was Class 2, one that it was
Class 3, and five—all from the 1970s—that it was Class 1.
The ten reports provide at least mixed evidence that the
crossing was Class 1 and thus that the Norfolk Southern train
was speeding. Even so, the District Court excluded the reports
based on another evidentiary privilege: that contained in 49
U.S.C. § 20903.9 This statute states in part:

       No part of an accident or incident report filed
       by a railroad carrier under section 20901 of
       [Title 49] . . . may be used in a civil action for
       damages resulting from a matter mentioned in
       the report.

        The parties agree that the accident reports were ―filed
by a railroad carrier‖ under 49 U.S.C. § 20901. But
Zimmerman argues that the privilege excludes only the report
of his accident, not the nine other reports. His argument is
textual: the privilege does not exclude accident reports from
all civil cases. It merely excludes reports from civil cases that
result ―from a matter mentioned in the report.‖ In
Zimmerman’s view, his ―civil action for damages‖ arose from
the accident mentioned in his report, but it did not arise from
the accidents mentioned in the remaining nine reports. We
agree that these reports fall outside the privilege.

       9
          The District Court also relied on 49 C.F.R.
§ 225.7(b), but this regulation merely repeats the § 20903
statutory privilege.

                               29
       Norfolk Southern urges us to broadly interpret the term
―matter.‖ In Norfolk Southern’s view, ―matter mentioned in
the report‖ does not simply mean ―the accident mentioned in
the report,‖ as Zimmerman implicitly argues. It also means
―the location mentioned in the report.‖ The privilege
therefore excludes all ten reports, since Zimmerman’s lawsuit
is ―a civil action for damages resulting from a matter‖—or
location, the Diller Avenue crossing—―mentioned in the
report[s].‖ This argument is unpersuasive because Norfolk
Southern takes the word ―matter‖ completely out of context.
The phrase ―damages resulting from‖ appears directly before
the word ―matter,‖ indicating that a ―matter‖ is the event that
caused the harm discussed in the report. See Lee v. Nat’l R.R.
Passenger Corp. (Amtrak), No. 3:10-cv-00392, 2012 WL
130267, at *2 (S.D. Miss. Jan. 17, 2012) (holding that
§ 20903 does not apply to prior accident reports at the same
crossing). We conclude that § 20903 excludes the report of
Zimmerman’s accident but not the nine other reports.

       Norfolk Southern also argues that the § 409 privilege
excludes the accident reports. Again, the privilege has two
parts. The first part excludes reports collected to identify,
evaluate, or plan ―the safety enhancement of potential
accident sites, hazardous roadway conditions, or railway-
highway crossings, pursuant to sections 130, 144, and 148 of
[Title 23].‖ This part plainly does not apply because the
accident reports were collected pursuant to 49 U.S.C.
§ 20901—not pursuant to any section of Title 23.

      The second part of § 409 excludes reports if they were


                              30
collected to develop ―any highway safety construction
improvement project which may be implemented utilizing
Federal-aid highway funds.‖ As we concluded above, the
language excludes only those documents that were collected
for a particular highway-safety construction project. Like the
reports in the National Crossing Inventory, accident reports
are collected for a variety of reasons. One reason is to provide
data for future safety projects. In most cases, however,
accident reports are not collected for a particular highway-
safety construction project. Nor does Norfolk Southern point
to any evidence that the Diller Avenue accident reports were
collected for a particular project. Therefore, nine of the ten
accident reports are admissible.

        Based on the foregoing, we conclude that most of the
crossing reports and accident reports are admissible. These
reports suggest that the speed limit at the crossing was ten
miles per hour or, equivalently, that the track was Class 1.
That said, Zimmerman’s claim is far from a slam-dunk. Other
evidence suggests that the track was Class 2 or Class 3.
Norfolk Southern claims that it reclassified the track but
failed to update the crossing reports. This claim is consistent
with the accident reports—the most recent reports list the
track as Class 2 or Class 3. But acceptance or rejection of
Norfolk Southern’s explanation is the province of a jury. For
now, the conflicting evidence results in Zimmerman’s
excessive-speed claim surviving summary judgment.




                              31
              4. Zimmerman’s alternative claim of track
                misclassification is preempted.

       Zimmerman advances an alternative argument. If the
track was in fact classified as Class 2 or Class 3, Zimmerman
claims that Norfolk Southern should be liable for
misclassification. According to Zimmerman, the limited sight
distance imposed a duty on Norfolk Southern to classify the
track as Class 2 or higher.

        The first question—and, as it turns out, the only
question—is whether Zimmerman’s alternative claim avoids
preemption. Zimmerman argues that Norfolk Southern
violated a federal standard of care. See 49 U.S.C.
§ 20106(b)(1)(A). He points to 49 C.F.R. pt. 213, which
contains regulations for each class of tracks. But none of the
regulations discuss track visibility. Zimmerman curiously
cites two regulations that have nothing to do with visibility.
See 49 C.F.R. §§ 234.203 (setting standards for control
circuits), 234.225 (regulating the activation of warning
systems). He also points to a regulation in Title 23 that
mentions the term ―sight distance.‖ 23 C.F.R. § 646.214(E).
But this regulation merely states that a flashing signal might
be necessary if the sight distance is ―unusually restricted.‖ It
does not require railroads to select a track class based on sight
distance—nor does any regulation establish the sight distance
necessary for each track class. Quite simply, no relevant
federal standard of care exists.

     Despite the absence of a federal standard of care,
Zimmerman may still avoid preemption if his claim falls

                               32
outside the scope of the original FRSA preemption provision.
See 49 U.S.C. § 20106(a)(2). As we have previously made
clear, state claims are within the scope of this provision if
federal regulations ―cover‖ or ―substantially subsume‖ the
subject matter of the claims. Strozyk, 358 F.3d at 273 (citing
49 U.S.C. § 20106(a)(2); Easterwood, 507 U.S. at 664). The
regulations must do more than ―touch upon or relate to that
subject matter.‖ Easterwood, 507 U.S. at 664 (internal
quotation marks omitted).

       The regulations in 49 C.F.R. pt. 213 subsume
Zimmerman’s misclassification claim. These regulations
establish varying requirements for each class of tracks—
governing everything from gage, alinement, and elevation, to
crossties, curve speed, and rail joints. See 49 C.F.R.
§§ 213.53 (explaining the proper method for measuring
gage), 213.55 (creating alinement standards), 213.57
(establishing the maximum speed based on track elevation
and curvature), 213.109 (requiring more crossties for higher
track classes), 213.121 (noting that rail joints must ―be of a
structurally sound design‖).

        The regulations are part of a broad scheme to
standardize railroad tracks. Admittedly, there is no regulation
that classifies tracks based on sight distance. But the breadth
of the scheme implies a decision not to classify on that basis.
At the very least, it implies that the federal government did
not want states to decide how tracks would be classified. We
doubt that the federal government would create a detailed
system with the expectation that states would impose extra


                              33
classification requirements—especially given the risk that the
requirements would vary from state to state. This regulatory
scheme preempts Zimmerman’s misclassification claim.

                              B

       Zimmerman’s second claim is that Norfolk Southern
failed to maintain a safe crossing area. As before, we must
address the threshold question of preemption. We then
consider whether Zimmerman produced sufficient evidence to
avoid summary judgment.

              1. Zimmerman’s claim of failure to maintain a
                 safe crossing area is not preempted.

        Zimmerman makes two allegations in support of his
unsafe-crossing claim. The first is that Norfolk Southern
negligently maintained the crossing devices at Diller
Avenue—in particular, ―the sign that warned of the
approaching crossing was covered by tree branches, the
pavement markings no longer existed, and the crossbucks had
been allowed to fall into disrepair.‖ Appellant’s Br. at 43.
Zimmerman’s second allegation is that Norfolk Southern
failed to provide adequate sight distance.10


       10
          Zimmerman also alleges that Norfolk Southern
violated this duty by failing to provide flashing lights at the
crossing. As we conclude in Part III.C below, the FRSA
preemption provision bars claims of inadequate crossing
devices.

                              34
        Strozyk is directly on point. There, we considered a
claim for wrongful death resulting from a crash at a railroad
crossing. 358 F.3d at 270. The decedent’s estate alleged that
the railroad had failed to keep the crossing safe. We
interpreted what is now subsection (a) of the FRSA
preemption provision and explained that ―[a] railroad may
still be liable for other negligent conduct, such as the failure
to maintain a working crossing arm . . . .‖ Id. at 276 (quoting
Evans Timber Co. v. Cent. of Ga. R.R. Co., 519 S.E.2d 706,
709–10 (Ga. Ct. App. 1999)); see also Terrell v. Soo Line
R.R. Co., No. 2:04-cv-095, 2005 WL 4882750, at *7 (S.D.
Ind. Sept. 1, 2005) (noting that preemption would improperly
insulate railroads ―even if the crossbucks had fallen to the
ground and were unobservable by a passing motorist‖). We
also concluded that 23 C.F.R. § 646.214(b)(3) does not
preempt sight-distance claims, even though the regulation
mentions ―unusually restricted sight distance‖ as a factor that
might require states to install flashing lights. We reasoned
that ―the plain language‖ of the regulation ―indicates that the
subject matter is the adequacy of warning devices, not the
considerations involved in choosing them or state negligence
law more broadly. . . . The bare mention of [conditions such
as sight distance] does not indicate an intent to regulate those
conditions.‖ Strozyk, 358 F.3d at 273.

       The 2007 FRSA amendment did not supersede
Strozyk,11 and thus both parts of Zimmerman’s unsafe-
crossing claim avoid preemption. See id. at 277 (―[The

       11
            See supra Part II.

                                 35
plantiffs’] claims that [the defendant] failed to maintain a safe
grade crossing . . . and relatedly failed to ensure clear sight
lines of oncoming trains are not preempted.‖). Even if Strozyk
were not binding, Zimmerman’s negligent-maintenance
allegation would avoid preemption because 49 C.F.R.
§ 234.245 creates a federal standard of care governing the
maintenance of crossbucks. 49 U.S.C. § 20106(b)(1)(A); see
49 C.F.R. §§ 234.245 (―Each sign mounted on a highway-rail
grade crossing signal post shall be maintained in good
condition and be visible to the highway user.‖), 234.3
(indicating that railroads are responsible for maintaining signs
under § 234.245).12

              2. Zimmerman produced sufficient evidence that
                 Norfolk Southern failed to maintain the
                 crossing devices and that the sight distance
                 was inadequate.

       The District Court agreed that at least part of
Zimmerman’s second claim avoided preemption. The Court
nevertheless granted summary judgment on his entire claim,
concluding that he had failed to satisfy the elements of

       12
          Zimmerman also produced a document from the
Federal Railroad Administration that suggested the necessary
sight distance was 376 feet. See J.A. 697. This document,
however, does not create a standard of care for preemption
purposes because the document is not ―a regulation or order
issued by the Secretary of Transportation.‖ 49 U.S.C.
§ 20106.

                               36
negligence. In particular, the Court concluded that Norfolk
Southern did not have ―a duty to remove a privately owned
building that potentially obscure[s] sight lines.‖ Zimmerman
v. Norfolk S. Corp., No. 10-cv-02267, 2011 WL 3625039, at
*12 n.9 (E.D. Pa. Aug. 17, 2011). Zimmerman argues that the
District Court ignored his inadequate-maintenance allegation
and misconstrued Pennsylvania law on the question of sight
distance. We agree with Zimmerman—both parts of his
second claim survive summary judgment.

        We first consider Zimmerman’s allegation that the
warnings had fallen into disrepair. The well-worn elements of
common-law negligence are, of course, duty, breach,
causation, and damages. Under Pennsylvania law, railroads
have a duty to maintain railroad warning devices. Geelen v.
Pa. R.R. Co., 161 A.2d 595, 598 (Pa. 1960) (―A railroad
company is under a duty to maintain a public crossing in a
state of good repair.‖); see also Conner, 263 F.2d at 946
(stating that under Pennsylvania law, a railroad might be
liable for failing to maintain crossing devices); Buchecker v.
Reading Co., 412 A.2d 147, 153 (Pa. Super. Ct. 1979)
(considering ―evidence that the signal was not operating at the
time‖ of the accident).13


      13
         Judge Aldisert invokes the occupied-crossing rule to
argue that Norfolk Southern did not have a duty to maintain
the crossing devices. Neither party has mentioned this rule,
and for good reason: it does not apply here. As the
Pennsylvania Supreme Court has explained, the rule applies

                              37
       According to Zimmerman, Norfolk Southern breached
this duty because ―the sign that warned of the approaching
crossing was covered by tree branches, the pavement
markings no longer existed, and the crossbucks had been
allowed to fall into disrepair.‖ Appellant’s Br. at 43. Viewed
in the light most favorable to Zimmerman, the record
supports these allegations.

       Photographs suggest that there once was a white line
north of the crossing, but that the line had faded by the time


only when ―an engine or a draft of cars is on the crossing or
street or highway and is visible to such highway users.‖ Cella
v. Pa. R. Co., 70 A.2d 638, 640 (Pa. 1950) (emphasis added).
When both elements are met, ―the presence of the engine or
draft on the crossing or street [is] sufficient warning to
[motorists] of the dangers incident thereto.‖Id. But a train’s
presence does not provide ―sufficient warning‖ when it enters
the crossing only after motorists have reached the point of no
return. See Krentz v. Consol. Rail Corp., 910 A.2d 20, 28 n.10
(Pa. 2006) (noting that, despite the occupied-crossing rule,
―the law does impose a duty on railroads to warn of
approaching trains‖).
        Here, the train rushed into view at the last second.
Because the train was not visible in time for Zimmerman to
avoid the accident, see J.A. 687, the rule does not apply. A
contrary holding would imply that a train racing down the
tracks at double the speed limit would avoid liability
whenever a motorist ran into it—even when the train’s speed
effectively prevented motorists from avoiding the collision.

                             38
of Zimmerman’s collision. See J.A. 508, 716, 983.14 Other
photographs indicate that tree branches covered both the
crossbuck and the yellow advanced warning sign. For
example, a 2008 photograph shows that tree branches covered
the yellow warning sign—although the picture is too dark and
grainy to be conclusive. See id. 516. And a series of
photographs from 2011 show that a tree standing next to the
warning sign partially obscures the crossbuck—at least from
the perspective of someone who is more than 250 feet away.
See id. at 719–20.15 Both parties cite an expert’s statement
that tree branches covered the crossbuck, see Appellant’s Br.
at 43 (citing J.A. 690); Appellee’s Br. at 31 n.11 (same), but

       14
          There is no painted line in a 2008 photograph, but
there is a line in a 2011 photograph. See J.A. 508, 716, 983.
Of course, subsequent remedial measures are inadmissible to
prove negligence. See Fed. R. Evid. 407. Yet the paint in the
2011 photograph suggests that the pavement was painted
before the 2008 accident, but that the marking faded and
required a fresh coat of paint. This is not the only possible
inference from the facts, but it is a ―reasonable inference,‖
which is all that is necessary at this stage. InterVest, Inc. v.
Bloomberg, L.P., 340 F.3d 144, 159–60 (3d Cir. 2003)
(explaining the standard for summary judgment).
       15
          According to Judge Aldisert, Zimmerman did not
argue that tree branches covered the crossbuck—only that the
crossbuck had fallen into disrepair. But if Norfolk Southern in
fact allowed tree branches to cover the crossbuck, it seems
accurate to say that it ―allowed‖ the crossbuck ―to fall into
disrepair.‖ Appellant’s Br. at 43.

                              39
the expert’s report mysteriously contains no such statement.
Either way, a reasonable jury could accept Zimmerman’s
narrative based on the photographs.

        Norfolk Southern also argues that there is insufficient
evidence of causation. Darkness had fallen by the time
Zimmerman began riding home. He may well have hit the
train even if the obscuring branches had been pruned and the
white line had been repainted. Yet in his deposition,
Zimmerman said that he had crossed the track many times
before the accident and that he believed the crossing was
inactive. J.A. 235 (―[I] did not know that that track had a
regular train on it. I have never seen a train on that track . . . .
I certainly wasn’t expecting—to my knowledge, it was an
unused track.‖). From this testimony—and from the other
evidence that the crossing was poorly maintained—it is
reasonable to infer that state of disrepair at least contributed
to his belief that the crossing was inactive. See InterVest, Inc.
v. Bloomberg, L.P., 340 F.3d 144, 159–60 (3d Cir. 2003)
(―When analyzing the sufficiency of the evidence, the court
must view the facts and any reasonable inferences drawn
therefrom in the light most favorable to the party opposing
summary judgment.‖). As a result, it is also reasonable to
infer that on the night of the accident, he approached the
crossing with less caution than he otherwise would have.

        We now turn to the allegation that Norfolk Southern
failed to provide adequate sight distance. This allegation also
survives summary judgment. Under Pennsylvania law,
railroads have a duty to ensure that motorists are able to see


                                40
approaching trains. See Fallon v. Penn Cent. Transp. Co., 279
A.2d 164, 167 (Pa. 1971). The District Court cited our
opinion in Strozyk and concluded that the duty merely
requires railroads to remove excess vegetation, as there is no
―duty to modify or remove a privately owned building which
is located off the railroad’s right of way.‖ Zimmerman, No.
10-cv-02267, 2011 WL 3625039, at *12 n.9 (citing Strozyk,
358 F.3d at 276–77).

       But Pennsylvania courts have held that the duty
extends well beyond the removal of vegetation. In Johnson v.
Pa. R.R. Co., 160 A.2d 694 (Pa. 1960), a motorist’s view was
obstructed by buildings, utility poles, and a hedge. The
Pennsylvania Supreme Court concluded:

      A railroad company may, in some instances
      have no choice as to location of crossings, . . .
      but where, as here, physical conditions visually
      blanket the speeding train until several short
      seconds before it sweeps, like a steel and iron
      tornado, into a crossing, a due responsibility for
      the safety of mankind dictates that something be
      done to alert the public of the omnipresent
      danger . . . .

Id. at 697. In Fallon, the Pennsylvania Supreme Court found
sufficient evidence of negligence where the plaintiffs’ view
was obstructed by a building. 279 A.2d at 167. According to
the court, ―it was difficult if not impossible to gain an
adequate view of the west-bound track without putting one’s
car in or dangerously close to the swath of an oncoming

                             41
train.‖ Id; see also Buchecker, 412 A.2d at 156–57 (―[I]t is
proper for the jury to take into consideration the physical
conditions at the crossing . . . [and] the nature of the
surroundings.‖) (citing Cummings v. Pa. R.R., 151 A. 590,
591 (Pa. 1930)). To be sure, no Pennsylvania court has
expressly held that railroads have a clear duty to modify
private buildings. But cases such as Johnson and Fallon have
indicated that the jury should consider privately owned
buildings when deciding whether the railroad breached its
duty to provide adequate sight distance.

       We conclude that the building in this case is relevant
in deciding whether Norfolk Southern provided adequate
sight distance. The jury can decide whether Norfolk Southern
should have asked the building’s owner to remove a sign that
was along Diller Avenue. Norfolk Southern even had a policy
for doing so: ―If an obstruction is located off the right-of-way,
the owners of the land containing the obstruction should be
contacted personally and an appeal made to the landowner to
remove the obstruction. The personal contact should be
followed up with a letter, with a copy to the appropriate state
agency.‖ J.A. 1051. If the appeal fails, ―the matter should be
referred to the Law Department for guidance,‖ id.,
presumably to decide whether to use eminent domain under
15 Pa. Cons. Stat. § 1511 (allowing public utility corporations
such as railroads to use eminent domain).

      The jury can also decide whether Norfolk Southern
should have enlisted the help of the Commonwealth or used
eminent domain. And if the jury decides that Norfolk


                               42
Southern breached its duty, Norfolk Southern’s policy and 15
Pa. Cons. Stat. § 1511 might be evidence of causation. They
suggest that Norfolk Southern could have improved
conditions at the crossing in a way that would have prevented
the accident.16

       Zimmerman’s    second    claim      is   far     from
overwhelming—the evidence of disrepair is conflicting, and it
is unclear whether Norfolk Southern’s inaction caused the

      16
          Judge Aldisert invokes the longstanding duty to
―stop, look, and listen‖ and argues that Norfolk Southern did
not have an obligation in this case to provide adequate sight
distance. See Briach v. Pa. R.R. Co., 462 F.2d 266, 268 (3d
Cir. 1972); 75 Pa. C.S. § 3341(a). Zimmerman supposedly
violated this duty because he did not stop before crossing the
tracks. This might be true, but Zimmerman’s negligence is a
separate question. As the Pennsylvania Superior Court has
explained, ―one who fails to stop, look, and listen will not be
precluded from recovery where the failure is not negligent.‖
Buchecker v. Reading Co., 412 A.2d 147, 154 (Pa. Super.
1979) (emphasis added).
       The District Court explicitly refrained from deciding
whether Zimmerman was negligent. Zimmerman, 2011 WL
3625039, at *21 n.34 (―I do not need to consider defendant’s
additional arguments that plaintiff was comparatively
negligent by failing to comply with Pennsylvania law.‖). And
neither side has addressed the question of Zimmerman’s
negligence on appeal. We therefore refuse to affirm on these
grounds.

                              43
sight distance to remain inadequate. All the same, we must
construe the evidence in the light most favorable to
Zimmerman. There is sufficient evidence of each element to
allow the claim to go forward.

                              C

        Zimmerman’s third and final claim is that Norfolk
Southern was negligent per se for violating various
requirements in 23 C.F.R. § 646.214(b).17 In particular,
subsection (b)(3)(i) states that crossings with limited sight
distance and high train speeds must have ―adequate warning
devices,‖ defined in the statute as automatic gates and
flashing lights. And subsection (b)(1) states that all ―traffic
control devices‖ must comply with the Manual on Uniform
Traffic Control Devices. Zimmerman asserts that Norfolk
Southern violated both provisions. The District Court decided
that the claim was preempted.

       We agree that Zimmerman’s third claim is preempted.
For starters, neither regulation creates a federal standard of
care. See 49 U.S.C. § 20106(b)(1)(A). We analyze the
regulations separately. Subsection (b)(3)(i)(C) states:


      17
         Zimmerman also identifies a number of internal
rules that Norfolk Southern supposedly violated. These
supposed violations do not help Zimmerman avoid
preemption because he fails to show the internal rules were
―created pursuant to a regulation or order.‖ 49 U.S.C.
§ 20106(b)(1)(B).

                              44
      Adequate warning devices . . . on any project
      where Federal-aid funds participate in the
      installation of the devices are to include
      automatic gates with flashing light signals when
      . . . the following conditions exist: . . . High
      Speed train operation combined with limited
      sight distance at either single or multiple track
      crossings.

Zimmerman argues that subsection (b)(3) creates a federal
standard of care—one that requires Norfolk Southern to
install automatic gates and flashing lights—because the sight
distance at the Diller Avenue crossing is limited.

       The Eighth and Tenth Circuits have rejected similar
arguments. See Grade, 676 F.3d at 686–87 (concluding that
23 C.F.R. § 646.214(b)(3) and (4) preempt claims against
railroads for installing inadequate warning devices at railroad
crossings); Henning, 530 F.3d at 1215 (same). Subsection
(b)(3) does not impose on railroads an ongoing duty—instead,
it ―displace[s] state and private decisionmaking authority.‖
Henning, 530 F.3d at 1212 (quoting Easterwood, 607 U.S. at
670) (internal quotation marks omitted). More importantly,
subsection (b)(3) ―place[s] the responsibility for
implementing adequate warning devices on the State, thereby
preempting any cause of action alleging a railroad failed to
properly install an adequate warning device.‖ Grade 676 F.3d
at 686. Railroads cannot, ―as a matter of law, fail to comply‖
with subsection (b)(3). Id. (quoting Henning, 530 F.3d at
1215).


                              45
        We     find    this    reasoning     persuasive.   The
Commonwealth of Pennsylvania installed crossbucks at the
Diller Avenue crossing with the use of federal funds and the
help of the crossing’s previous owner. Norfolk Southern, as
the current owner, has a duty to maintain the crossing
devices. See Strozyk, 358 F.3d at 276. But the Commonwealth
is ultimately responsible for ensuring that the devices comply
with subsection (b)(3). As a result, subsection (b)(3) does not
impose on Norfolk Southern a federal standard of care.

      The same is true of subsection (b)(1). Zimmerman tries
to avoid Grade and Henning by asserting that Norfolk
Southern also violated subsection (b)(1):

      All traffic control devices proposed shall
      comply with the latest edition of the Manual on
      Uniform Traffic Control Devices for Streets and
      Highways supplemented to the extent
      applicable by State standards.

Zimmerman argues that subsection (b)(1) imposes on
railroads an ongoing duty to update their crossing devices.
Norfolk Southern violated this supposed duty by failing to
update the crossbucks to comply with the latest Manual on
Uniform Traffic Control Devices. This argument is
inconsistent with the text, which requires that ―proposed‖
devices—not already existing devices—comply with the
manual. Moreover, subsection (b)(1) is part of the same
scheme as subsection (b)(3). Both subsections create rules
that states must obey to receive federal funds. Neither
imposes on railroads a standard of care.

                              46
       Absent a federal standard, Zimmerman can avoid
preemption only if there are no federal regulations that cover
the subject matter of his inadequate-device claim. 49 U.S.C.
§ 20106(a)(2). Unfortunately for Zimmerman, the Supreme
Court has already concluded that subsections (b)(3) and (b)(4)
cover the subject matter of such claims. See Shanklin, 529
U.S. at 352–53 (citing Easterwood, 507 U.S. at 670). These
regulations are preemptive because they ―displace state and
private decisionmaking authority by establishing a federal-
law requirement that certain protective devices be installed or
federal approval obtained.‖ Easterwood, 507 U.S. at 670.
Zimmerman tries to escape preemption by citing the Supreme
Court’s statement that subsection (b)(1) ―does not pre-empt
state tort actions.‖ Shanklin, 529 U.S. at 352. But this
language does not save Zimmerman’s claim—subsections
(b)(3) and (b)(4) clearly preempt his inadequate-device claim.
It is of no consequence whether subsection (b)(1) does the
same.

       Zimmerman is unable to avoid preemption by asserting
that Norfolk Southern installed the wrong warning devices—
even though he was able to avoid preemption by asserting
that Norfolk Southern failed to maintain them. See supra Part
III.B.1. While it may seem that this scheme is internally
inconsistent, it is nonetheless the scheme Congress has
established.

                              IV

      Accordingly, we will reverse the District Court’s grant
of summary judgment on Zimmerman’s first and second

                              47
claims but affirm its grant of summary judgment on
Zimmerman’s third claim.




                       48
ALDISERT, Circuit Judge, Dissenting, and Concurring in
Part

        Robert Zimmerman appeals from an order of the
District Court, which granted Norfolk Southern Corporation‟s
motion for summary judgment. He had filed a civil complaint
against Norfolk Southern Corporation (“Norfolk Southern”)
in the District Court seeking damages for injuries sustained
when he abruptly applied his motorcycle brakes at a railroad
crossing and flew over the motorcycle‟s handlebars, colliding
with the side of a lead train engine proceeding over the
crossing. He bottomed his personal injury claim against the
railroad on (1) negligent failure to warn of an approaching
train; (2) negligent failure to maintain a safe grade crossing
area; and (3) negligence per se for violating various portions
of 23 C.F.R. § 646.214(b) (adequate warning devices). I
would affirm the judgment of the United States District Court
for the Eastern District of Pennsylvania in its entirety.

        Accordingly, I join that portion of the majority
opinion that affirms the District Court‟s determination that
Zimmerman‟s negligence per se claim, set forth above as the
third issue, is preempted. I concur also in the majority‟s
approach to analyzing the Federal Railroad Safety Act
(“FRSA”) preemption provision, codified at 49 U.S.C.
§ 20106. I am unable to agree with the majority‟s reversal of
the judgment on the two other issues presented to us. I
therefore join Parts II and III C of the majority opinion and
dissent as to Parts III A and B.

                              I.




                              1
       On the evening of June 12, 2008, Robert Zimmerman
was operating his motorcycle southward on Diller Avenue in
New Holland, Pennsylvania. He was wearing a full-face
helmet with a visor and was familiar with the Diller Avenue
railroad crossing because he had traveled down Diller Avenue
and through the crossing “hundreds” of times before this
incident. App. 00230. At approximately 10 p.m. that evening,
two locomotives owned by Norfolk Southern—Engine 5657
and Engine 5656—approached Diller Avenue. The engineer,
Douglas Eppley, and the conductor, Stephen Romberger,
were stationed in the head of the lead locomotive, Engine
5657. As the train entered the Diller Avenue crossing,
Zimmerman, who had been traveling on his motorcycle
approximately 30 to 35 miles per hour, abruptly applied his
brakes and flew over the handlebars of his motorcycle. His
body struck the side of the fuel tank portion of the lead
engine. As a result of the collision, Zimmerman sustained
extensive injuries and was airlifted to Lancaster General
Hospital. He was subsequently transferred to a rehabilitation
center, where he remained until his discharge in October
2008. He was left partially paralyzed.

       Norfolk Southern operates the railroad crossing at
Diller Avenue. The crossing protects southbound motorists
with a crossbuck1 on the side of the road in accordance with
the Manual on Uniform Traffic Control Devices
(“MUTCD”). This was a reflectorized crossbuck installed in

1
  A crossbuck is an X-shaped sign that reads: “Railroad
Crossing,” and “requires road users to yield the right-of-way
to rail traffic at a highway-rail grade crossing.” U.S. Dept. of
Transp. Fed. Highway Admin., Manual on Uniform Traffic
Control Devices, 542 (2009).




                               2
1987. Norfolk Southern also placed a black-and-yellow
railroad-grade crossing sign approximately 150 feet north of
the crossing. The company neither possesses nor controls any
land or property in the vicinity of the Diller Avenue crossing
other than its right-of-way.

        Train conductor Romberger was positioned in the lead
locomotive of a two-engine train. Positioned on the left side,
he saw the motorcycle approaching when Zimmerman was
approximately 50 feet from the crossing, and he realized that,
“given Mr. Zimmerman‟s speed[,] . . . he was going to collide
with us.” App. 00113. Zimmerman‟s body collided with the
fuel tank of the lead engine of the train approximately 30 feet
from its front leading edge. The crossing is only 29 feet wide.
The lead engine, therefore, was already through the crossing
at the time Zimmerman collided with the train.

       Zimmerman has no present recollection of the
incident.2 Two independent witnesses, Seth Huyard and Chad
Kaufman, who were traveling in a truck approximately 60
feet behind Zimmerman on Diller Avenue, both “heard the
train blowing its horn” as they approached the railroad

2
   Because Zimmerman was unable to testify about the
relevant aspects of the event, I reject the majority opinion‟s
reference to his alleged observations before his collision with
the side of the train. The majority opinion states that “[w]hen
he was less than seventy-six feet away, he noticed that a train
was approaching. He tried to stop, but his front brake locked
and he flew over the handlebars, colliding headfirst with a
locomotive.” Majority Opinion 2-3. In Zimmerman‟s
deposition, he stated that he did not recall seeing the train on
the night of the accident. App. 00236-00237.




                               3
crossing. App. 00520-00521. Huyard, the truck‟s driver,
stated that “as the train entered the intersection the
motorcycle rider appeared to apply his front brake causing
him to go over the handlebars.” App. 00520. Kaufman, who
was riding in the truck, saw “the train cross Diller Avenue.
[He] then saw the motorcycle go into the side of the train.”
App. 00521.

       At the time of the collision, each locomotive was
equipped with a digital recording device, known as an Event
Data Recorder (“EDR”), which recorded information such as
speed and horn activation. According to the EDR, the train
was traveling at approximately 24 miles per hour at the time
of the collision. The EDR also recorded that the train horn
was activated beginning at a point of approximately one-
quarter mile prior to the crossing and continued through the
crossing, sounding for a total of 45 seconds.

       On May 14, 2010, Zimmerman filed a four-count civil
complaint against Norfolk Southern. On March 31, 2011,
Norfolk Southern filed a motion for summary judgment,
which the Court granted on August 17, 2011. Zimmerman
timely appealed.

                              II.

        In reviewing a district court‟s grant of summary
judgment, we exercise plenary review. See Gallo v. City of
Phila., 161 F.3d 217, 221 (3d Cir. 1998). We apply the same
test as a district court applies, see Waldorf v. Shuta, 896 F.2d
723, 728 (3d Cir. 1990), and will affirm if “there is no
genuine dispute as to any material fact and the movant is
entitled to judgment as a matter of law,” Rule 56(a), Federal




                               4
Rules of Civil Procedure. Facts must be viewed in the light
most favorable to the non-moving party. See Monroe v.
Beard, 536 F.3d 198, 206 (3d Cir. 2008) (citation omitted).

                            III.

       Zimmerman offers a number of reasons in support of
his contention that the District Court erred in granting the
motion for summary judgment. He asserts that his claims of
negligence based on (1) inadequate signals and (2) excessive
speed are not preempted. He contends also that the District
Court erred in finding that no genuine issue of material fact
exists as to his claims of negligence based on a common-law
duty the railroad owed to (3) maintain a reasonably safe
crossing and (4) provide adequate sight distance. Finally, he
argues that the District Court erred in holding that certain
documents, relevant to his excessive speed allegation, were
privileged. For the reasons that follow, I would affirm the
District Court‟s judgment.

       I would conclude that the District Court properly held
that Zimmerman‟s claims of negligence based on inadequate
signals and excessive speed are preempted. With regard to
Zimmerman‟s common-law claims that Norfolk Southern
failed to maintain a reasonably safe crossing and provide
adequate sight distance, I would furthermore conclude that
the District Court did not err in granting summary judgment
in favor of Norfolk Southern, because Zimmerman failed to
establish a prima facie claim of negligence and therefore no
genuine issue of material fact exists. Finally, I would
conclude that the Court correctly held that the documents
related to his excessive speed allegation were privileged.




                             5
Summary judgment was therefore appropriate and, as stated
heretofore, I would affirm the entire District Court judgment.

                              IV.

       For part of his negligence claims, Zimmerman alleges
that Norfolk Southern failed to maintain a safe crossing at
Diller Avenue. He alleges that the railroad negligently
maintained the crossing devices, and that the railroad failed to
provide adequate sight distance, thereby preventing him from
seeing the train that he struck until it was too late for him to
avoid the collision. We have long recognized that railroads
have a duty to provide a safe crossing, including adequate
sight distances. See Strozyk v. Norfolk S. Corp, 358 F.3d
268, 277 (3d Cir. 2004) (“A railroad must „exercise ordinary
care at a crossing by adopting a reasonably safe and effective
method, commensurate with the dangers of a particular
crossing, of warning travelers of the approach of the train.‟”)
(quoting Nat‟l Freight v. Se. Pa. Transp. Auth., 698 F. Supp.
74, 78 (E.D. Pa. 1988), aff‟d, 872 F.2d 413 (3d Cir. 1989)).
Indeed, where “physical conditions visually blanket the
speeding train until several short seconds before it sweeps . . .
into a crossing, a due responsibility for the safety of mankind
dictates that something be done to alert the public . . . above
that of asking it to stop, look, and listen.” Johnson v. Penn.
R.R. Co., 160 A.2d 694, 697 (Pa. 1960).

       At the same time, a motorist planning to drive through
a crossing is required to respect the common law of
Pennsylvania and the relevant statutes of that state. Thus,
upon the sounding of the train‟s horn, Zimmerman had to
obey the following provisions of 75 Pa. C.S.A. § 3341(a):




                               6
      Whenever any person driving a vehicle
      approaches a railroad grade crossing . . . the
      driver of the vehicle shall stop within 50 feet
      but not less than 15 feet from the nearest rail of
      the railroad and shall not proceed until it can be
      done safely. The foregoing requirement shall
      apply upon the occurrence of . . . the following
      circumstance[]:
      ...

      (3) A railroad train approaching within
      approximately 1,500 feet of the highway
      crossing emits a signal audible from that
      distance and the railroad train, by reason of its
      speed or nearness to the crossing, is a hazard.

Moreover, ruling case law of Pennsylvania teaches:

      When a motorist approaches a railroad crossing
      that is occupied by a train, whether the train is
      traveling or stationary, the only duties involved
      are those of the motorist, namely:
       ...

      (2) “to stop, look and listen before entering
      upon the crossing.”

Krentz v. Consol. Rail Corp., 910 A.2d 20, 28 (Pa.
2006) (emphasis added) (citing Hogg v. Bessemer &
Lake Erie R.R. Co., 96 A.2d 879, 884 (Pa. 1953)).

       Krentz was the Pennsylvania Supreme Court‟s latest
application of the venerable Occupied Crossing Rule, which




                              7
“is as securely affixed to [Pennsylvania] jurisprudence as
train tracks are to the land that they traverse.” Krentz, 910
A.2d at 27. Under that rule, “„a railroad company cannot
ordinarily be found negligent because it failed to station
guards or light the car, or otherwise give warning of its
presence in the highway,‟” id. (quoting Cella v. Pa. R.R. Co.,
70 A.2d 638, 640 (Pa. 1950), and this rule applies regardless
of whether the train is moving or stationary, id. at 27 n.9
(citing Cella, 70 A.2d at 639). The train‟s presence in the
crossing is “sufficient notice of its presence to warn any
person using the highway with ordinary care.” Id. at 27.

       The duty to stop, look and listen before entering a
crossing, particularly a crossing that is occupied, is best
expressed by the Pennsylvania Supreme Court‟s statement in
Serfas v. Lehigh and N.E. R. Co., 113 A. 370, 370-371 (Pa.
1921): “The [plaintiff] openly violated the inflexible rule
requiring the traveler to stop, look, and listen before entering
upon a railroad track . . . . „It is not a rule of evidence, but a
rule of law, peremptory, absolute and unbending and the jury
can never be permitted to ignore it, to evade it, or to pare it
away by distinctions and exceptions.‟” (quoting Pa. R.R. Co.
v. Aiken, 18 A. 619, 620 (Pa. 1889)).

       The Occupied Crossing Rule has a long history in the
Commonwealth of Pennsylvania, dating back to the Court‟s
1938 opinion in Everetts v. Pa. R.R. Co., 198 A. 796 (Pa.
1938) (per curiam). Although the rule arose during the era of
contributory negligence, it has survived the 1978 adoption of
the comparative negligence doctrine in Pennsylvania. See
Krentz, 910 A.2d at 28 (stating that “„the enactment of the
Comparative Negligence Act does not change the well
established rule that negligence cannot be found where the




                                8
law does not impose a duty‟”) (quoting Sprenkel v. Consol.
Rail Corp., 666 A.2d 1099, 1102 (Pa. Super. 1995)).

       Zimmerman‟s allegation that the crossing devices were
negligently maintained is a failure to warn claim. He argues
that Norfolk Southern breached a duty to maintain railroad
warning devices because “the sign that warned of the
approaching crossing was covered by tree branches, the
pavement markings no longer existed, and the crossbucks had
been allowed to fall into disrepair.” Brief of Appellant 43.
Because he contends that the railroad failed to warn him of
the danger at the crossing, we must determine whether any
duty to warn was in fact owed to him by the railroad given the
circumstances of the accident. See Krentz, 910 A.2d at 28.

        Zimmerman, upon reaching the grade crossing,
abruptly applied his brakes and flew over the handlebars of
his motorcycle, striking a moving train. That moving train
occupied the crossing at the time he struck it, triggering
application of the Occupied Crossing Rule. As stated
previously, a motorist approaching an occupied crossing has
the duty to stop, look, and listen before entering the crossing;
the railroad has no duty to warn of an occupied crossing. Id.
As the Krentz Court notes in a footnote, railroads do in fact
have a duty to warn of approaching trains. Id. at n.10. Here,
however, the lead engine already occupied the crossing at the
time Zimmerman struck it. He struck the train at a point
approximately 30 feet from the front of its lead engine, at a
crossing that is only 29 feet wide. This is neither a matter of
contributory nor comparative negligence; rather, Zimmerman
cannot maintain his negligent maintenance of crossing




                               9
devices claim because Norfolk Southern had no duty to warn
of an occupied crossing.3

        Zimmerman‟s inadequate sight distance claim is also,
at its core, a failure to warn claim. An adequate sight distance
is one means of providing motorists with warning that a train
is approaching. Here, as with the negligent maintenance of
crossing devices allegation, Zimmerman cannot maintain his
inadequate sight distance claim because the train that
Zimmerman struck occupied the crossing, triggering
application of the Occupied Crossing Rule.

        This issue is not controlled by controverted facts but
by fundamental precepts of negligence, under which a
plaintiff must first establish that a defendant does in fact have
a duty. Here, application of the Occupied Crossing Rule
would compel us to hold that summary judgment was
appropriate because the railroad had no duty to warn of the
presence of the train that occupied the crossing at Diller
Avenue. Nevertheless, to address the specific points made by

3
  The majority‟s footnote 13 states that the Occupied Crossing
Rule does not apply because “[h]ere, the train rushed into
view at the last second,” and “the train was not visible in time
for Zimmerman to avoid the accident[.]” The train did indeed
arrive at the crossing shortly before Zimmerman struck it, but
it fully occupied the crossing at the moment of impact. As the
majority states, railroads still have a duty to warn of
approaching trains; here, the record before us shows that the
lead engine‟s headlight was on “full” and the horn had been
blowing for one-quarter mile, or 45 seconds, such that two
people traveling 60 feet behind Zimmerman could hear the
horn as the train approached the Diller Avenue crossing.




                               10
the majority, I now turn to the common-law duties to
maintain a safe crossing and provide adequate sight distances.

                              V.

       I would hold that the District Court properly granted
summary judgment in favor of Norfolk Southern because,
even assuming that the railroad owed duties to Zimmerman
under the circumstances of the accident, no genuine issue of
material fact exists as to those duties.

        The District Court noted “that the Third Circuit in
Strozyk held that § 646.214(b) only preempts claims
regarding the adequacy of warning devices, and does not
preempt the common-law duty to maintain a safe grade
crossing.” App. 00032. The Court explained that “railroads
continue to have the common-law duty „to provide a
reasonably safe grade crossing,‟ „such as the duty to keep
visibility at grade crossings free from obstructions.” Id.
(quoting Strozyk, 358 F.3d at 276-277). I, along with the
majority, agree with the District Court‟s conclusion that this
claim was not preempted. Although the claim was not
preempted, the District Court nevertheless granted Norfolk
Southern‟s motion for summary judgment because
Zimmerman had not made a prima facie claim for negligence.
The Court determined that Zimmerman failed to establish that
Norfolk Southern: (1) had a duty to remove a privately owned
building, located off of the railroad‟s right-of-way, that
potentially obscured sight lines; and (2) negligently failed to
maintain a reasonably safe crossing. Accordingly, the District
Court held that there was no genuine issue of material fact
and that summary judgment was appropriate. Whereas the
majority states that “[t]here is sufficient evidence of each




                              11
element to allow the claim to go forward,” Majority Opinion
44, I disagree and would hold that the District Court correctly
granted summary judgment.

                              VI.

      In determining whether summary judgment was
appropriate here, I must therefore determine whether any
genuine issue of material fact exists as to Norfolk Southern‟s
common-law duties of care.

       To establish a prima facie case for negligence under
the common-law theory that Norfolk Southern failed to
maintain a reasonably safe crossing by negligently
maintaining the crossing devices and failing to provide
adequate sight distance, Zimmerman had to adduce facts that
demonstrate: (1) a duty or obligation recognized by law; (2) a
breach of that duty; (3) a causal connection between the
breach and the resulting injury; and (4) actual loss suffered by
him. See Rooney v. City of Phila., 623 F. Supp. 2d 644, 660
(E.D. Pa. 2009).

                              A.

        Zimmerman asserts that Norfolk Southern allowed the
warnings at the Diller Avenue crossing to fall into disrepair,
breaching its duty to maintain warning devices at the
crossing. According to the majority, the record supports his
allegations that the warning sign was covered by tree
branches, that pavement markings no longer existed, and that
the crossbucks had been permitted to fall into disrepair.
Majority Opinion 38. With regard to the tree branches,
Zimmerman has failed to put forth competent evidence




                              12
demonstrating that the foliage blocked his view of the
advance warning sign on the day of the accident. Curiously,
the majority points to photographs taken in 2011 to support
the proposition that tree branches blocked the view of the
warning sign in 2008 at the time of the accident. The only
competent evidence of the condition of the foliage near the
time of the accident is set forth at pages 00503-00519 of the
Appendix. From these photographs, taken the day after the
accident, it appears that the foliage did not block the
advanced warning sign. See App. 00515 (picture taken 191
feet north of the crossing). Even if we were to use the
photographs taken in 2011, the advanced warning sign does
not appear to be obscured by foliage from at least as far as
300 feet north of the crossing.

       The majority refers to tree branches covering the
crossbucks, but Zimmerman‟s assertion regarding the
crossbucks is that they were in “disrepair,” not that they too
were covered by foliage. As to this assertion, he likewise has
offered no competent evidence that the crossbucks were in
disrepair at the time of the accident. Finally, although the
majority has determined that “[p]hotographs suggest there
once was a white line north of the crossing, but that the line
had faded” by the time of the accident, Majority Opinion 38-
39, I conclude that there is no competent evidence to support
this proposition. I agree that there does not appear to have
been a painted line north of the crossing in 2008, judging
from the photographs taken one day after the accident.
Interpreting facts in the light most favorable to Zimmerman,
however, does not require us to decide that evidence of fresh
paint in 2011 means that the lines existed at some point prior
to the accident, but later faded such that they needed
repainting.




                             13
        The majority rejects Norfolk Southern‟s causation
argument, but here it has misconstrued Zimmerman‟s own
testimony regarding the impact of his many crossings at the
Diller Avenue crossing. According to the majority, “in his
deposition, Zimmerman said that he had crossed the track
many times before the accident and that he believed the
crossing was inactive.” Majority Opinion 40 (citing App.
00235). The majority states also that from Zimmerman‟s
testimony, combined with evidence of poor maintenance of
the crossing, “it is reasonable to infer that state of disrepair at
least contributed to his belief that the crossing was inactive.”
Id. at 40. However, a closer reading of the cited portions of
Zimmerman‟s         deposition    testimony is         instructive.
Zimmerman stated, “[I] did not know that that track had a
regular train on it. I have never seen a train on that track, and
so I don‟t know what—when I would have actually looked to
see if a train was coming. I certainly wasn‟t expecting—to my
knowledge, it was an unused track.” App. 00235. Later, he
stated “I mean, like I said, I never expected to see a train
there.” App. 00236. Zimmerman now wishes to
recharacterize his reason for believing that the crossing was
inactive to be the result of Norfolk Southern‟s failure to
maintain warning devices. His deposition testimony makes it
clear, however, that he believed the crossing was inactive
because he had never seen a train on that track, over his years
in the area and hundreds of trips down Diller Avenue.

       Accordingly, I would hold that the District Court
correctly granted summary judgment on the negligent failure
to maintain crossing devices portion of Zimmerman‟s failure
to maintain a safe crossing claim.




                                14
                               B.

       Next, Zimmerman contends that Norfolk Southern
negligently failed to maintain a safe crossing when it failed to
remove an obstruction, even though the obstruction was not
located on the railroad‟s right-of-way. Indeed, Norfolk
Southern neither possessed nor controlled any land beyond its
narrow right-of-way in the area of the Diller Avenue crossing.
Although he relies on Fallon v. Penn Cent. Transp. Co., 279
A.2d 164 (Pa. 1971), to support his contention that Norfolk
Southern had a duty to remove the building, the teachings of
Fallon do not support this position. That case states that
railroads have a special duty of care towards those who use a
crossing with a “dangerously limited view,” and that duty is
to “regulate the running of its trains as to make it possible for
a driver to cross the tracks in safety if, when just before
entering upon them, he stopped, looked and listened, and no
train was within sight or sound.” Id. at 167 (emphasis added)
(internal quotation marks and citations omitted). The
majority, paraphrasing Fallon, states broadly that under
Pennsylvania law, “railroads have a duty to ensure that
motorists are able to see approaching trains.” Majority
Opinion 40-41. As is clear from the emphasized language
above, this is an incomplete statement of the law.

       The stop, look and listen rule, like the Occupied
Crossing Rule, has a long history in Pennsylvania. In Briach
v. Pa. R.R. Co., 462 F.2d 266 (3d Cir. 1972), this Court traced
the origins of the stop, look and listen rule, noting that
“[d]evelopment of the so-called „stop, look and listen‟
doctrine originated over a century ago,” in the case of Reeves
v. Del., Lackawanna & W. R.R. Co., 30 Pa. 454 (Pa. 1858),
where “the court determined that a traveler on a public




                               15
highway „is bound to stop and look out for trains.‟” Briach,
462 F.2d at 268. Later cases held that failure to stop and look
constituted negligence per se, and the requirement to listen
was added to the rule in 1867. Id. at 268-269. By 1873, the
Pennsylvania Supreme Court “stated that the duty to „stop,
look and listen‟ was an „unbending‟ rule of law and failure to
comply with any one of the three absolutes constituted
negligence as a matter of law.” Id. at 269 (quoting Pa. R.R.
Co. v. Beale, 73 Pa. 504 (1873)). By 1972, this Court noted
that recent case law from the Pennsylvania Supreme Court
affirmed and utilized the stop, look and listen rule. Id.

        All of these cases, as well as Briach, pre-dated the
Legislature‟s adoption of the Comparative Negligence Act.
However, like the Occupied Crossing Rule, “the common law
„stop, look, and listen‟ rule has survived the Legislature‟s
abolishment of contributory negligence.” Krentz, 910 A.2d at
29. Although under the Comparative Negligence Act a
plaintiff‟s failure to stop, look and listen no longer constitutes
an absolute bar to recovery in all railroad-crossing cases, here
the long-standing obligation is embedded within the
railroad’s duty to provide an adequate sight distance. The
special duty under Fallon, which is triggered when a
dangerously limited view exists, requires a railroad to make it
possible for a driver to safely cross the tracks if that driver
stops, looks and listens, and no train is within sight or sound.

        At a crossing with a dangerously limited view, a
railroad is only required to regulate the running of its trains to
make safe crossing possible for drivers who stop, look and
listen. This is not to say that Zimmerman cannot recover
because he did not stop, look and listen; I would hold that
where a plaintiff cannot show that a railroad violated its duty




                               16
under Fallon—that is, the duty to run its trains in a manner
that makes it safe for a driver to cross tracks after stopping,
looking and listening for trains—summary judgment is
appropriate. Based on the record, Zimmerman presented no
evidence to establish that Norfolk Southern violated its
special duty under Fallon.

        The record before us shows that the lead engine‟s
headlight was on “full” and the horn had been blowing for
one-quarter of a mile, or 45 seconds, such that two people
traveling 60 feet behind Zimmerman could hear the horn as
the train approached the Diller Avenue crossing. Zimmerman
does not, and cannot, maintain that he stopped, looked and
listened prior to crossing the tracks or that, even if he had, he
would have nonetheless been harmed. He has represented that
he has no present recollection of the events concerning his
approach to the crossing and the collision. Not a whit of
evidence was provided that he complied with the venerable
stop, look and listen precepts of Pennsylvania law. Moreover,
no contention is presented by brief or oral argument that he
did so.

        It must be noted that the requirement to stop, look and
listen is not abrogated merely because the motorist‟s view is
obstructed at one point but not another. See Benner v. Phila.
& R. Ry. Co., 105 A. 283, 285 (Pa. 1918) (“It is further
argued that [plaintiff] was relieved from the obligation to stop
because of the obstructions which prevented his view before
crossing . . . but, if this be true, another duty was imposed
upon him. It was his duty to alight and go to a point where he
could make a proper observation.”). Zimmerman admitted
that he could have seen the approaching train when he was
“within less than forty feet of the crossing.” App. 00073. But,




                               17
when he came to that point where he could have seen the
train, he did not “stop, look and listen,” as required by
Pennsylvania law. He now asks us to hold the railroad at fault
for his own failure to follow the law. I would not do so.
Zimmerman offered no evidence that he had obeyed a
fundamental maxim of the law formidably designed to
prevent him from crashing into the side of a passing train.
Accordingly, no genuine issue of material fact exists as to
whether Norfolk Southern met its duty of care.

                             C.

       I conclude therefore that no genuine issue of material
fact exists regarding Norfolk Southern‟s maintenance of the
Diller Avenue crossing.

        Notwithstanding my conclusion that Zimmerman
failed to establish a prima facie claim of negligence under
state law, he asserts that a claim was nevertheless made, and
thus a genuine issue of material fact exists, based on the
railroad‟s violation of its internal policy to contact
landowners with obstructions located off of the railroad‟s
right-of-way, which was “created pursuant to [federal]
regulation.” See 49 U.S.C. § 20106(b)(1)(B). This argument
is unpersuasive. He contends that the railroad‟s policy
regarding sight obstructions was issued pursuant to 49 C.F.R.
§§ 217.7, 217.11, and 218.1. These regulations, however, do
not require railroads to create specific policies but merely
require a railroad to keep copies of its operating rules and
timetables, see § 217.7, and to keep records of its program of
instruction to help employees learn the railroad‟s operating
rules, see § 217.11. Section 218.1 merely states that the
regulations provide minimum requirements and that railroads




                             18
are free to prescribe more stringent rules. He has failed to
identify any regulation requiring Norfolk Southern to adopt
the alleged policy at issue.

       Furthermore, nothing in 49 U.S.C. § 20106 creates a
private right of action for a railroad‟s failure to comply with
any internal policy which it created and which was not
otherwise created pursuant to a federal regulation.
Zimmerman‟s broad interpretation of § 20106, such that
Norfolk Southern‟s internal policy was “created pursuant to a
regulation,” is not supported by the statute‟s text. As the
District Court properly noted, “[s]uch an interpretation would
discourage railroads from otherwise implementing internal
policies in order to avoid additional self-imposed duties of
care.” App. 00033.

       I conclude, therefore, that although the common-law
duty to maintain a safe crossing area—including the duties to
maintain crossing devices and to provide adequate sight
distance—is not preempted by federal law, the District Court
nevertheless properly granted summary judgment as to this
claim because Zimmerman failed to establish a prima facie
claim that the railroad breached its duty.

                             VII.

      The majority elects not to confront the critical
Pennsylvania stop, look and listen rule, stating:

       The District Court explicitly refrained from
       deciding whether Zimmerman was negligent.
       Zimmerman, 2011 WL 3625039 at *21 n. 34 (“I
       do not need to consider defendant‟s additional




                              19
       arguments that plaintiff was comparatively
       negligent by failing to comply with
       Pennsylvania law.”). And neither side has
       addressed the question of Zimmerman‟s
       negligence on appeal. We therefore refuse to
       affirm on these grounds.

Majority Opinion 43 n.16.

        The majority‟s position requires special attention.
First, “stop, look and listen” is language that appears in more
than one place and for more than one reason: it is used not
only to impose a duty on motorists, see 75 Pa. C.S.A. §
3341(a), but also to limit the duty owed by railroads, see
Fallon v. Penn Cent. Transp. Co., 279 A.2d 164 (Pa. 1971). I
do not affirm the District Court‟s judgment on the ground that
Zimmerman was negligent, but on the ground that even if we
accept as true all Zimmerman has alleged in connection to his
inadequate-sight-distance claim, he cannot establish that the
railroad breached its limited common law duty to “regulate
the running of its trains as to make it possible for a driver to
cross the tracks in safety if, when just before entering upon
them, he stopped, looked and listened, and no train was
within sight or sound.” Id. at 167 (emphasis added) (internal
quotation marks and citations omitted).

       Second, I wish to make clear that my colleagues did
not suggest that I lacked jurisdiction to discuss the
implications of the stop, look and listen rule. Instead, they
choose to “refuse to affirm on these grounds.” Had the
majority challenged this Court‟s jurisdiction to consider this,
they would have gotten nowhere, for an appellate court is
authorized to affirm a district court‟s judgment for reasons




                              20
other than those stated by the trial court, as long as the record
supports the judgment. See Guthrie v. Lady Jane Collieries,
Inc., 722 F.2d 1141, 1145 n.1 (3d Cir. 1983) (citing Helvering
v. Gowran, 302 U.S. 238, 245 (1937). Similarly, an appellate
court is not shackled to the briefs or oral argument of counsel.
An appellate court is not stripped of jurisdiction to discuss an
important—if not the most important—relevant precept of
law where, as here, a motorist operates his vehicle into the
side of a railroad train proceeding though a street crossing
merely because (1) a district court refuses to discuss it even
though raised by the defendant, and (2) the appellate lawyers
decide not to discuss it by brief or oral argument. The issue
was raised in the District Court. That vests in me the authority
to consider it on appeal.

        In electing to refuse to consider the impact of
Zimmerman‟s failure to “stop, look and listen” as a grounds
that may warrant affirming the District Court, the majority
reflects a theory of jurisprudence that has been rejected in
America for almost 100 years. This jurisprudence of concepts
was known by the Germans as Begriffsjurisprudenz, and was
the theory behind the 17th Century movement to codify the
law in much of Europe. Later, the prominent German
jurisprudent Rudolf von Ihering insisted that the first question
should be how will a rule or a decision operate in practice and
advocated a jurisprudence of results. For example, if a rule of
commercial law were in question, the search should be for the
rule that best accords with and gives effect to sound business
practice. Rudolf von Ihering titled this jurisprudence
Wirklichkeitsjurisprudenz. Roscoe Pound, Mechanical
Jurisprudence, 8 Colum. L. Rev. 605, 608, 610 (1908). See
also Rudolf von Ihering, Der Geist des romischen Rechts
(1907). Whatever had been possible procedural restrictions on




                               21
appeal at one time in the Civil Law countries of European
Nations utilizing the jurisprudence of concepts, at least until
the end of the 19th century, as I will demonstrate below, we
should not adhere to this now disfavored approach.

       In the beginning of the 20th century the great masters
of American Jurisprudence—Oliver W. Holmes, Jr.,
Benjamin N. Cardozo and Professor Roscoe Pound—rejected
the jurisprudence of concepts for what they called a
jurisprudence of results. Because this discussion has not often
appeared in many judicial opinions, if any at all, I will
summarize how the great change came about, a change in the
nature of jurisprudence doctrine that our courts have now
followed for almost 100 years, a change that was advocated
by these great American masters.

        In his classic The Nature of the Judicial Process,
Cardozo explained hornbook doctrine that sometimes the
source of the law to be embodied in a judgment is obvious, as
when the Constitution or a statute applies. Benjamin N.
Cardozo, The Nature of the Judicial Process 14 (1921). In
these situations, the judge simply obeys the constitutional or
statutory rule. But when no constitutional or statutory
mandate controls, the judge must compare that case with the
precedents, “whether stored in his mind or hidden in the
books.” Id. at 19. If the comparison yields a perfect fit, if both
the law and its application are clear, the task is simple. If the
law is unclear, it is necessary to “extract from the precedents
the underlying principle” and then “determine the path or
direction along which the principle is to move and develop, if
it is not to wither and die.” Id. at 28. Cardozo cautioned that
decisions “do not unfold their principles for the asking. They
yield up their kernel slowly and painfully.” Id. at 29. He




                               22
discussed what he called the “organons” of the judicial
process—the instruments by which we fix the bounds and
tendencies of that principle's development and growth. He
also discussed the use of history and customs, and then
promulgated what in 1921 was considered a revolutionary
technique of decision-making—the method of sociology, a
jurisprudence that concentrated on results.

        By describing the elements at work in the caldron,
Cardozo was performing the valued task of a traditional
common law judicial analyst. That he ranks with Oliver
Wendell Holmes, Jr. as one of our greatest common law
judges is scarcely now debatable. But to the extent that he
developed, persuasively and gracefully, a legitimation for
result-oriented jurisprudence, he became more a legal
philosopher than a common law judge. He sought what ought
to be the law, in contrast with what is.

        Although Cardozo is not generally listed as a member
of the enthusiastic corps of American Realists, he must be
ranked with Holmes, as an elder statesman of that exciting
cadre of reformers. In the last quarter of the 20th century
critics were quick to recognize the legitimacy of decisions
based on social welfare, but in 1921 Cardozo's arguments
brought respectability to what theretofore had been
condemned as blatant result-oriented jurisprudence. He was
neither timid nor uncertain in espousing his self-styled
method of sociology. To him it was “the power of social
justice,” and among all principles of the decision-making
process, it was “the force which in our day and generation is
becoming the greatest.” Id. at 65-66. To him the preferred
gap-filler in addressing novel questions of law was the social
welfare, defined “as public policy, the good of the collective




                             23
body,” or “the social gain that is wrought by adherence to the
standards of right conduct, which find expression in the
mores of the community.” Id. at 71-72.

       Accustomed as we are today to lavish reliance by
prestigious courts on judicial concepts of public policy,
Cardozo's statements in the early 1920s must be placed in the
context of judicial process of that era. Judges then were
disciples of what Rudolph von Ihering styled as a
jurisprudence of concepts, and as early as 1897 American
courts were being chided for undue reliance on concepts.

     In The Path of the Law, Oliver Wendell Holmes gently
admonished:

       I think that the judges themselves have failed
       adequately to recognize their duty of weighing
       considerations of social advantage. The duty is
       inevitable, and the result of the often
       proclaimed judicial aversion to deal with such
       considerations is simply to leave the very
       ground and foundation of judgments
       inarticulate, and often unconscious . . . .

O.W. Holmes, The Path of the Law, 10 Harv. L. Rev. 457,
467 (1897).

        Within a decade Roscoe Pound was trumpeting the
same theme: “The most important and most constant cause of
dissatisfaction with all law at all times is to be found in the
necessarily mechanical operation of legal rules.” Roscoe
Pound, The Causes of Popular Dissatisfaction with the




                              24
Administration of Justice, 40 Am. L. Rev. 729 (1906),
reprinted in 8 Baylor L. Rev. 1 (1956).

       Critics labeled this blind adherence to precedents, or to
the rules and principles derived from them, “mechanical
jurisprudence” and “slot machine justice.” Pound called for a
new look at what he described as “pragmatism as a
philosophy of law,” and stated vigorously: “The nadir of
mechanical jurisprudence is reached when conceptions are
used, not as premises from which to reason, but as ultimate
solutions. So used, they cease to be conceptions and become
empty words.” Roscoe Pound, Mechanical Jurisprudence, 8
Colum. L. Rev. 605, 608, 610 (1908).

       Yet founders of the Results Jurisprudence—Holmes,
Pound and Cardozo—had early historical support for their
advocacy. Professor Calvin Woodard of the University of
Virginia suggests that their theory draws on Jeremy
Bentham's utilitarian thesis:

       [T]he advocates of Sociological Jurisprudence
       seized upon this aspect of Bentham‟s message.
       Like him, they insisted that law has a practical,
       real world moral purpose, though they defined
       that purpose more in terms of social justice, and
       the balancing of social interests, than
       [Bentham's] “the greatest happiness of the
       greatest number.”

Calvin Woodard, Thoughts on the Interplay Between
Morality and Law in Modern Legal Thought, 64 Notre Dame
L. Rev. 784, 795 (1989).




                              25
        Typical of judicial utterances that had disturbed
Holmes, Pound, and Cardozo was one by the Maryland Court
of Appeals in 1895: “Obviously a principle, if sound, ought to
be applied wherever it logically leads, without reference to
ulterior results.” Gluck v. Baltimore, 32 A. 515, 517 (Md.
1895). In contrast, the same year that Cardozo delivered the
Storrs Lecture at Yale, he seized the opportunity to put his
new theory into practice by publicly rejecting blind
conceptual jurisprudence in Hynes v. New York Central
Railroad Co., 131 N.E. 898 (1921). A sixteen-year-old boy
had been injured while using a crude springboard to dive into
the Harlem River. The trial court had ruled that if the youth
had climbed on the springboard from the river before
beginning his dive, the defendant landowner would have been
held to the test of ordinary care, but because the boy had
mounted from land owned by the defendant railroad
company, the court held the defendant to the lower standard
of care owed to a trespasser. Cardozo rejected this analysis,
describing it as an “extension of a maxim or a definition with
relentless disregard of consequences to „a dryly logical
extreme.‟ The approximate and relative became the definite
and absolute.” Id. at 900.

       Cardozo's opinion in Hynes is a prototype, and his The
Nature of the Judicial Process an apologia, for decision-
making based on result-oriented judicial concepts of public
policy. The philosophical underpinnings of what Cardozo
described as the sociological or results method run counter to
the widely held notion that the public policy should be
formulated and promulgated only by the legislative branch of
government. When judges rather than the legislators declare
public policy, their declarations produce local and national
tensions. When judges utilize this method, laymen and some




                             26
lawyers label them as “activists,” “liberals,” “loose
constructionists,” and a host of other epithets, gentle and
otherwise.

       But modern American jurisprudence is more than the
results method, although its influence is strongly felt. The
legal realists of the 1930s and 40s worried about what they
called “the social performance of law.” Those same concerns
are said to lie close to the heart of the Critical Studies
Movement as well. To be sure, the Law and Economics
school can be said to be result-oriented, but it stresses
“economic efficiency” rather than social justice.

       Modern American jurisprudence constantly seeks the
answers to the serious questions presented by the theories of
adjudication, theories both old and new. We must keep in
mind the central question put to us by the thoughtful
Professor Woodard:

       What better measure is there of the value of a
       legal system, or indeed of the rule of law itself,
       than the quality of life of those subject to it?
       And if this approach stresses the morality of
       results, it also puts a huge moral burden on the
       hand that wields the tool of law.

Woodard, supra, at 796.

       From the foregoing, in this railroad crossing case, stop,
look and listen may not be cast aside as in the former era of a
jurisprudence of concepts (we won‟t meet it on appeal
because the trial judge did not meet it). In modern concepts of
jurisprudence to ignore this is to run in the face of Holmes‟s




                              27
words, “I think that the judges themselves have failed
adequately to recognize their duty of weighing considerations
of social advantage. The duty is inevitable, . . . ” And also the
words of Pound: “The most important and most constant
cause of dissatisfaction with all law at all times is to be found
in the necessarily mechanical operation of legal rules.” And
finally the words of Cardozo in New York Central Railroad:
you should not extend “a maxim or a definition with
relentless disregard of consequences to „a dryly logical
extreme.‟”

     By 1974 Harry W. Jones, Cardozo Professor of Law at
Columbia Law School, would teach us:

       Law is not a form of art for art‟s sake; its ends-
       in-view are social, nothing more and nothing
       less than the establishment and maintenance of
       a social environment in which the quality of
       human life can be spirited, improving and
       unimpaired.

Harry W. Jones, An Invitation to Jurisprudence, 74 Colum. L.
Rev. 1023, 1025 (1974)

       The Pennsylvania stop, look and listen rule was an
omnipresent brooding presence in this case. I will not put my
head in the sand and ignore it.

                             VIII.

       The next issue is whether the District Court properly
granted Norfolk Southern‟s motion for summary judgment on
Zimmerman‟s excessive-speed claim. I agree with the




                               28
majority opinion insofar as it holds that excessive-speed
claims are preempted when a train is traveling below a
federally mandated speed limit. Majority Opinion 14. I also
agree with the majority that 49 C.F.R. § 213.9 creates
federally mandated speed limits by establishing “the degree
of care that railroads must exercise on each class of tracks:
trains should not exceed ten miles per hour on Class 1 tracks,
twenty-five miles per hour on Class 2 tracks, and so on.”
Majority Opinion 16.

       I disagree, however, with the majority‟s holding that
Zimmerman‟s excessive-speed claim is not preempted by
§ 213.9 because he has raised a triable issue of fact as to
whether the track at the Diller Avenue crossing was a Class 1
track—the only class of track for which the train‟s speed
would have exceeded the federally mandated limit under
§ 213.9, and the only class of track for which Zimmerman‟s
claim would therefore not be preempted by § 213.9. I would
hold that Zimmerman failed to provide any competent
evidence that the tracks were classified as Class 1 because, as
the District Court held, the limited evidence Zimmerman
sought to introduce for this purpose was privileged under
either 23 U.S.C. § 409 or 49 U.S.C. § 20903. Zimmerman is
left without any competent evidence to rebut Norfolk
Southern‟s testimony that the track was either Class 2 or
Class 3, which both have maximum speed limits greater than
the speed the train was traveling, and therefore Zimmerman‟s
excessive-speed claim is preempted by § 213.9 and summary
judgment was proper.

                              A.




                              29
       Zimmerman sought to introduce two groups of
documents to challenge Norfolk Southern‟s testimony that the
track at issue was a Class 2 or Class 3 track: inventory
documents from the Department of Transportation‟s National
Crossing Inventory and accident reports dating back to 1975.
I would hold that the inventory documents were privileged
under 23 U.S.C. § 409 and that the accident reports were
privileged under 49 U.S.C. § 20903.

                             B.

       The first group of documents Zimmerman sought to
introduce were nine documents titled “U.S. DOT-Crossing
Inventory Information.” Eight of these documents state a
maximum permissible speed of 10 miles per hour for trains
crossing Diller Avenue, and one states a maximum
permissible speed of 15 miles per hour. If admitted into
evidence, these documents would create a genuine issue of
material fact as to whether the operation of the train was
negligent per se, given that it was traveling at a speed of 24
miles per hour at the time of the collision. Furthermore, they
would establish the possibility that Zimmerman‟s excessive-
speed claim is not preempted by § 213.9 because they would
demonstrate that Norfolk Southern may have exceeded the
federally mandated speed limit set for the Diller Avenue
crossing.

      To determine whether the Inventory documents are
admissible, both the majority and I must analyze carefully 23
U.S.C. § 409, which states:

      [R]eports, surveys, schedules, lists, or data
      compiled or collected for the purpose of




                             30
       identifying, evaluating, or planning the safety
       enhancement of . . . railway-highway crossings,
       pursuant to sections 130, 144, and 148 of this
       title or for the purpose of developing any
       highway safety construction improvement
       project which may be implemented utilizing
       Federal-aid highway funds shall not be subject
       to discovery or admitted into evidence in a
       Federal or State court proceeding or considered
       for other purposes in any action for damages
       arising from any occurrence at a location
       mentioned or addressed in such reports,
       surveys, schedules, lists, or data.

(emphasis added).

        The Supreme Court teaches that § 409 was enacted to
facilitate programs including the Crossings Program
promulgated by 23 U.S.C. § 130. See Pierce Cnty. v. Guillen,
537 U.S. 129, 133-134 (2003). The Crossings Program was
enacted to assist states in identifying highways and railways
in need of improvements. It makes funds available to states
for the “cost of construction of projects for the elimination of
hazards of railway-highway crossings.” § 130(a). To
participate, states must “conduct and systematically maintain
a survey of all highways to identify those railroad crossings
which may require separation, relocation, or protective
devices, and establish and implement a schedule of projects
for this purpose.” § 130(d). Because participation in these
programs required states to disclose safety-related
information that could expose them to civil liability, such as
information related to accident sites, Congress adopted § 409
to encourage disclosure. See Guillen, 537 U.S. at 133-134.




                              31
        Additionally, in Guillen, the Supreme Court concluded
that § 409 protected all data collected by an agency in support
of the Federal Hazard Elimination Program (“§ 152”),
regardless of the source of the information. See id. at 145-
146. At the time, § 152 appeared within the text of § 409 as a
program falling within the statute‟s coverage, just as § 130
appeared and still appears to this day within the text of § 409.
For this reason, I would hold that the teachings of Guillen
apply equally to § 130 programs and would hold that § 409
protects all data collected by an agency in support of § 130,
regardless of the source of information. Because I conclude
that the inventory documents sought to be introduced here fall
within § 409, they are inadmissible and I would affirm the
District Court‟s holding.

                              C.

        Because § 409 does not protect information that was
compiled, collected, obtained and utilized for purposes
unrelated to one of the three programs identified in the
statute, see Guillen, 537 U.S. at 146, the relevant inquiry
here, in determining whether § 409 applies, is whether the
information in the inventory documents was collected,
generated or compiled for the purpose of pursuing the
objectives of the federal program promulgated by § 130.

       I agree with the District Court that the inventory
documents were “surveys,” which were “compiled and
collected” “for the purposes of . . . planning the safety
enhancement of railway-highway crossings,” and done
pursuant to § 130, which requires states to “conduct and
systematically maintain a survey of all highways to identify




                              32
those   railroad       crossings    which      may      require
[improvements] . . . .” See App. 00047.

        The inventory documents at issue were compiled and
collected for the U.S. DOT National Highway-Rail Crossing
Inventory Program, which began in the 1970s after the
passage of The Federal-Aid Highway Act. “The purpose of
the U.S. DOT National Highway-Rail Crossing Inventory
Program is to provide for the existence of a national inventory
database that can be . . . used . . . for planning and
implementation of crossing improvement programs . . . .”
Federal Railroad Administration, U.S. DOT National
Highway-Rail Crossing Inventory: Policy, Procedures and
Instructions for States and Railroads 3 (2007),
http://www.fra.dot.gov/downloads/safety/RXIPolicyInstructio
ns0807.pdf [hereinafter “2007 Manual”]. Moreover, the
current Program Manual instructs railroads to send their
completed inventory documents to the appropriate “State
Inventory Contact” so that the last portion of the form may be
completed by the state. 2007 Manual 6. The state‟s
participation in the Inventory Program, and its use of the
same forms used by the railroads, provides further support
that the inventory documents are privileged under § 409.

        Congress clearly and emphatically intended by
enacting § 409 to prohibit this type of federally required
record keeping from being used as a “tool in litigation.” See
Guillen, 537 U.S. at 146 (explaining that Congress amended
§ 409 to include “or collected” in order “to make clear that §
152 [a section formerly included in the text of § 409 as § 130
is now included] was not intended to be an effort-free tool in
litigation against state and local governments.”). Additionally,
because the inventory documents at issue were “compiled and




                              33
collected” for the U.S. DOT National Highway-Rail Crossing
Inventory Program, the purpose of which is “to provide for
the existence of a national inventory database that can be . . .
used . . . for planning and implement[ing] . . . crossing
improvement programs,” I would hold the documents were
collected, generated or compiled for the purposes of § 130
and would affirm.

                              D.

       In addition to the inventory documents, Zimmerman
attempted to introduce ten accident reports involving the
Diller Avenue crossing, five of which involve accidents from
the 1970s and state the track is a Class 1 track. I would hold
that The District Court correctly determined that these
accident reports were privileged pursuant to 49 U.S.C.
§ 20903, which states in part:

       No part of an accident or incident report filed
       by a railroad carrier under section 20901 of
       [Title 49] . . . may be used in a civil action for
       damages resulting from a matter mentioned in
       the report.

       A railroad, pursuant to 49 U.S.C. § 20901(a), is
required to file a monthly report with the Secretary of
Transportation “on all accidents and incidents resulting in
injury or death to an individual,” and the parties do not
dispute that the reports at issue here were filed pursuant to §
20901.

     The majority opinion limits this privilege to
encompass only the report filed in direct response to




                              34
Zimmerman‟s accident while leaving open the possibility that
all other reports—whether filed before or after Zimmerman‟s
accident—may be used in his lawsuit against Norfolk
Southern. Such a holding defeats the general purpose of
privileges such as § 20903, which promote public safety by
encouraging candor. I would hold, therefore, that all the
accident reports Zimmerman seeks to introduce fall within the
§ 20903 privilege.

                              E.

        Without the inventory documents and accident reports,
there is no evidence that the tracks at Diller Avenue were
classified as Class 1, with a maximum permissible speed of
10 miles per hour. And, because it is undisputed that the train
was traveling at 24 miles per hour—which is permissible on
both Class 2 and Class 3 tracks—no genuine issue of material
fact exists as to whether the train exceeded the speed
permissible under § 213.9. Therefore, Zimmerman‟s claim of
excessive speed is preempted and summary judgment was
proper.

                           *****

       I would conclude that the District Court properly held
that Zimmerman‟s claims of negligence based on (1)
inadequate signals and (2) excessive speed are preempted. I
would conclude also that the District Court did not err in
granting summary judgment in favor of Norfolk Southern for
Zimmerman‟s claims that the railroad failed to (3) maintain a
reasonably safe crossing and (4) provide adequate sight
distance, because Zimmerman failed to establish a prima facie
negligence claim, and therefore no genuine issue of material




                              35
fact exists.

       Finally, I would hold that the District Court properly
concluded that Zimmerman‟s excessive-speed claim is
preempted by § 213.9 because Zimmerman cannot establish
that there is a material issue of fact as to whether the train‟s
speed exceeded the federal limit permitted at the Diller
Avenue crossing without the inventory documents and
accident reports, which I would hold are privileged. Summary
judgment was therefore appropriate and I would affirm the
District Court‟s judgment in all respects.




                              36